Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 1 of 104 PageID #:54267

                                                                                   2384

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION
    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA   ) No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,             )
    4                                             )
                     Plaintiffs,                  )
    5    vs.                                      ) Chicago, Illinois
                                                  )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD., ) December 4, 2019
         HYTERA AMERICA, INC., and HYTERA         )
    7    COMMUNICATIONS AMERICA (WEST), INC.,     )
                                                  )
    8                Defendants.                  ) 10:08 o'clock a.m.
    9
                                 TRIAL - VOLUME 15 A
  10                         TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
  11                                 and a jury
  12
  13     For the Plaintiffs:        KIRKLAND & ELLIS LLP
                                    BY: Mr. Adam R. Alper
  14                                     Mr. Brandon Hugh Brown
                                         Mr. Reza Dokhanchy
  15                                     Ms. Barbara Nora Barath
                                         Mr. Kyle Calhoun
  16                                555 California Street
                                    27th Floor
  17                                San Francisco, California 94104
                                    (415) 439-1400
  18
                                    KIRKLAND & ELLIS LLP
  19                                BY: Mr. Michael W. De Vries
                                    333 South Hope Street
  20                                Los Angeles, California 90071
                                    (213) 680-8400
  21
  22
         Court reporter:                  BLANCA I. LARA
  23                              Official Court Reporter
                                   219 South Dearborn Street
  24                                     Room 2342
                                    Chicago, Illinois 60604
  25                                   (312) 435-5895
                                     blanca_lara@ilnd.uscourts.gov
           Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 2 of 104 PageID #:54268

                                                                                              2385

               1    Appearances: (Continued:)
               2
                    For the Plaintiffs:        KIRKLAND & ELLIS LLP
               3                               BY: Ms. Megan Margaret New
                                               300 North LaSalle Street
               4                               Chicago, Illinois 60654
                                               (312) 862-7439
               5
                                               KIRKLAND & ELLIS LLP
               6                               BY: Ms. Leslie M. Schmidt
                                               601 Lexington Avenue
               7                               New York, New York 10022
                                               (212) 446-4763
               8
                    Motorola Corporate Representative:            Mr. Russ Lund
               9
             10
                    For the Defendants:        STEPTOE & JOHNSON LLP
             11                                 BY: Mr. Boyd T Cloern
                                                    Mr. Michael J. Allan
             12                                     Ms. Jessica Ilana Rothschild
                                                    Ms. Kassandra Michele Officer
             13                                1330 Connecticut Avenue., Nw
                                               Washington, DC 20036
             14                                (202) 429-6230
             15                                STEPTOE & JOHNSON LLP
                                               BY: Mr. Daniel Steven Stringfield
             16                                227 West Monroe Street
                                               Suite 4700
             17                                Chicago, Illinois 60606
                                               (312) 577-1267
             18
             19     Hytera Corporate Representative: Michele Ning
             20
             21
             22
             23
             24
09:33:55     25
           Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 3 of 104 PageID #:54269

                                                                                              2386

               1               THE CLERK: All rise.
               2              (The following proceedings were had in the
               3              presence of the jury in open court:)
               4               THE CLERK: The Court is in session. Please be
10:08:12       5    seated.
               6               THE COURT: Good morning, members of the jury.
               7    Yesterday the plaintiff rested it's case-in-chief. We will
               8    proceed now with the defendants' case.
               9               Please call the first witness.
09:37:59     10                            DEFENDANTS' CASE-IN-CHIEF
             11                MR. CLOERN: Thank you, Your Honor.
             12                Hytera Communications Corporation, Hytera America and
             13     Hytera America (West) call Professor Sun Pengfei.
             14                THE COURT: And with respect to the interpreter, what
10:08:59     15     procedure do you intend to follow?
             16                MR. CLOERN: I believe, Your Honor, that we have the
             17     primary interpreter, who is Ms. Amanda Lin, who will interpret
             18     essentially everything. And then Motorola has a
             19     check-interpreter who will interject if she has -- when I
10:09:15     20     believe there needs to be a correction.
             21                THE COURT: Yes. Mr. Fulbright, please swear in the
             22     interpreters.
             23                THE CLERK: Raise your right hands.
             24               (Interpreters duly sworn.)
10:09:30     25                THE COURT: All right. This is reminiscent of U.S.
           Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 4 of 104 PageID #:54270
                                             Sun - direct by Cloern
                                                                                              2387

               1    versus Briscoe, an order I entered several days ago.
               2               Please procedure.
               3              (Witness duly sworn through interpreter.)
               4               THE COURT: Do you think we might need a microphone
10:10:07       5    over there?
               6               You have the microphone?
               7               INTERPRETER LIN: Oh, yes. I have one.
               8              (Brief pause.)
               9               THE COURT REPORTER: If the interpreters would please
10:10:16     10     state your names for the record.
             11                INTERPRETER LIN: Amanda Lin. Last name spelled
             12     L-i-n.
             13                INTERPRETER ZHAO: Liping Zhao. Last name is Z-h-a-o.
             14     First name L-i-p-i-n-g.
10:10:32     15                THE COURT: Thank you.
             16                Please proceed, Counsel.
             17                MR. CLOERN: Thank you, Your Honor.
             18                   PENGFEI SUN, DEFENDANTS' WITNESS, SWORN
             19                                DIRECT EXAMINATION
10:10:37     20     BY MR. CLOERN:
             21     Q. Can you please introduce yourself?
             22     BY THE WITNESS (through interpreter):
             23     A. Good morning. My name is Sun Pengfei. S-u-n, family name.
             24     P-e-n-g-f-e-i, first name.
10:11:05     25                I am Hytera's vice president, and I'm responsible for
           Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 5 of 104 PageID #:54271
                                             Sun - direct by Cloern
                                                                                              2388

               1    the research and development center in Harbin, H-a-r-b-i-n.
               2    Q. And overall, how long have you been working in radio
               3    systems?
               4    A. 25 years.
10:11:24       5    Q. Professor Sun, do you speak English?
               6    A. A little bit.
               7    Q. What do you mean by "a little bit"?
               8    A. I can come conduct some simple conversations. I am
               9    familiar with the technical terms used at work. I can also
10:11:58     10     look and read English with the help of dictionaries.
             11     Q. And would you prefer to testify today in English or
             12     Mandrin?
             13     A. I would hope to come back to my testimony in Mandrin
             14     Chinese. The main purpose is to try to listen clearly what the
10:12:23     15     question is and also give accurate answers.
             16     Q. Can you please describe your undergraduate studies.
             17     A. I studied in Harbin Industrial Technology University
             18     between the years of 1987 and 1991. The simple term of that
             19     university is HIT, the abbreviation of it. My specialty is
10:13:15     20     telecommunications, and I mainly studied in areas related to
             21     communication systems and terminals.
             22     Q. Is that the Harbin Institute of Technology?
             23     A. That's correct. HIT is a top-tier engineering university
             24     in China. It is also known as the MIT of China.
10:13:51     25     Q. And can you please describe any post-graduate studies.
           Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 6 of 104 PageID #:54272
                                             Sun - direct by Cloern
                                                                                              2389

               1    A. I studied my master's course degree in HIT between the
               2    years of 1991 and 1994. My specialty is telecommunication
               3    electronics system. The area that I focused on was digital
               4    radar communication. The subject of my study for the
10:14:53       5    post-graduate research is the digital radar receiver. And
               6    here, the area that I focused on is SDR, software defined
               7    radio. That technology is the technology that I used 10 years
               8    later in DMR technology.
               9    Q. Could you please describe your work history at Harbin
10:15:42     10     Institute of Technology.
             11     A. I joined HIT in 1997 as a lecturer and I was promoted and I
             12     became a professor in 2003. I taught courses related to
             13     telecommunications between the years of 1997 and 2005. Until
             14     today I am still leading studios of both undergraduate courses
10:16:47     15     and post-graduate students.
             16     Q. Are you familiar with a company called Qiaohong?
             17     A. Yes, I am. Qiaohong is a company that is formed together
             18     by HIT with a company called CK in the year of 1993, and the
             19     company mainly works on analog trunking system and terminal
10:18:00     20     systems.
             21     Q. And is there any affiliation with Qiaohong in Harbin
             22     Institute of Technology, or, I guess, was there?
             23     A. When the company Qiaohong was first formed, it was formed
             24     by HIT together with the CK company that was a joint venture.
10:18:56     25     In 2003, this company was acquired by Hytera and the company
           Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 7 of 104 PageID #:54273
                                             Sun - direct by Cloern
                                                                                              2390

               1    Qiaohong does not exist anymore.
               2    Q. Did you move to Hytera as part of that acquisition?
               3    A. Correct.
               4    Q. Did any of the radio engineers at Qiaohong move also to
10:19:19       5    Hytera with you?
               6    A. They all went with me.
               7    Q. And what did you work on at Qiaohong?
               8    A. At that time I was responsible for the research and
               9    development of the analog trunking and two-way radio system,
10:19:52     10     and it was following the MPT1327 standard.
             11     Q. Professor Sun, did you prepare some demonstratives to
             12     assist you in your testimony today?
             13     A. Yes, I collected a lot of documents from the server or
             14     servers of the research and development center in Harbin.
10:20:28     15     Q. And do you have demonstrative slides?
             16     A. Yes, I prepared those slides with my team.
             17                MR. CLOERN: Your Honor, we provided these to counsel.
             18     We have a Chinese version for Professor Sun. If I could --
             19                THE COURT: Yes, proceed.
10:20:54     20                One question. At the time that your company was
             21     acquired and you said that all of the engineers moved with you
             22     to Hytera, how many moved with you?
             23                THE WITNESS (through interpreter): About 40 to 50
             24     people.
10:21:23     25                THE COURT: And how many engineers were there at
           Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 8 of 104 PageID #:54274
                                             Sun - direct by Cloern
                                                                                              2391

               1    Hytera when you joined Hytera?
               2               THE WITNESS (through interpreter): At Hytera, based
               3    on what I remember, there were about 200 to 350 engineers.
               4               THE COURT: And once again, what was the year?
10:21:55       5               THE WITNESS (through interpreter): 2003.
               6               THE COURT: Please proceed, counsel.
               7               MR. CLOERN: I understand that demonstratives are in
               8    the binder.
               9               THE COURT: Yes, you may use them.
10:22:12     10     BY MR. CLOERN:
             11     Q. Professor Sun, you mentioned "trunking" once or twice. Can
             12     you tell us what is trunking?
             13     A. It is a technology that can carry more talking
             14     functionality on channels when it compares with the
10:22:55     15     conventional technology.
             16     Q. And --
             17                Go ahead.
             18     A. I prepared some slides to help me explain what trunking is.
             19     I hope I can show those slides in court.
10:23:13     20                THE COURT: Yes. Yes, you may do that.
             21                MR. CLOERN: Jim, please bring up PDX 541.
             22     BY MR. CLOERN:
             23     Q. Professor Sun, can you please provide your explanation.
             24     A. Actually, when we use the conventional system, it is more
10:23:45     25     similar to the situation when we go to the bank and do our
           Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 9 of 104 PageID #:54275
                                             Sun - direct by Cloern
                                                                                              2392

               1    business in the bank.
               2               The user in the conventional system are fixed on a
               3    certain channel. Even though there is a empty channel, they
               4    cannot move there and use that empty channel. It's like when
10:24:24       5    you see an open counter in the bank, an empty counter in the
               6    bank, other people who are waiting in the queue cannot go to
               7    that empty or opened counter and use that counter, but things
               8    are a little bit different in the trunking system.
               9               If we add a commander or some conductor in the bank
10:25:00     10     system to direct people to those empty channels or empty
             11     counters, they can direct people to there. That can increase
             12     the working efficiency by a lot.
             13                For the trunking system, trunking system, it is like
             14     adding a controller to the system when it compares with the
10:25:36     15     conventional system. And it is similar to the scenario that I
             16     just gave with respect to adding a commander or a conductor in
             17     the bank, that will help people gain higher efficiency.
             18     Q. Is DMR conventional or trunking?
             19     A. It can be both. It can be both trunking or conventional.
10:26:07     20     Q. Okay. So what did you work on when you got to Hytera in
             21     2003?
             22     A. At that time I was responsible for the research and
             23     development of the analog trunking, as well as the terminal
             24     system, by using or following the MPT1327 standard.
10:26:43     25     Q. And what is MPT1 -- I'm sorry 13?
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 10 of 104 PageID #:54276
                                         Sun - direct by Cloern
                                                                                           2393

            1              INTERPRETER LIN: 1327.
            2   BY MR. CLOERN:
            3   Q. Can you tell us what that is.
            4   A. MPT1327 was widely used analog trunking standard, that was
10:27:19    5   widely used around the world.
            6   Q. So that's a standard for analog trunking technology like
            7   DMR is the standard for digital technology?
            8   A. Yes. At that time the signaling part was digital whereas
            9   the voice part was analog; However, the digital part later
10:28:11   10   became voice as well.
           11   Q. And at some point did you start working on digital
           12   technology at Hytera?
           13   A. Yes. Starting from 2004, I researched a private, which
           14   means that it's owned by ourselves, a technology which is
10:28:57   15   called DPT. It means it is the digital MPT.
           16   Q. So in addition to DPT, did you look at any other digital
           17   radio technologies?
           18   A. Yes. Starting from 2004, apart from DPT, we also looked
           19   into TETRA and P25.
10:29:47   20   Q. And TETRA and P25, are those what we -- there's been talk
           21   of standards in this case. Are TETRA and P25 digital
           22   standards?
           23   A. Yes, they are all digital trunking standards. They can be
           24   used in digital system and two-way radio.
10:30:24   25   Q. TETRA and P25, are they -- are there any differences in
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 11 of 104 PageID #:54277
                                         Sun - direct by Cloern
                                                                                           2394

            1   TETRA and P25 versus the DMR standard?
            2   A. Yes, there is a little bit difference. P25 or TETRA at
            3   that time, their positioning was mission-critical system,
            4   whereas the positioning of DMR in the market at that time was
10:31:28    5   for the non-public security market. That's the general
            6   difference, but it's not that straight. There is some
            7   overlapping.
            8   Q. So did you ever look into DMR?
            9   A. Yes, I started researching or looking into DMR in 2005.
10:32:12   10   Q. And why in 2005? Was there anything special about 2005?
           11   A. The first -- the reason is that the first version of DMR
           12   standard was released in that year.
           13   Q. So in the 2004, '05 timeframe when you were looking at
           14   these different digital standards, did anyone from company
10:32:45   15   management tell you what direction to go in?
           16   A. No, because at that time we were not entirely certain what
           17   technology or what direction we should go into. And also, the
           18   company gave us a lot of freedom to let us do our own things.
           19   Q. Okay. You mentioned TETRA, P25, and the DMR standards.
10:33:46   20   Was Hytera looking into any other standards?
           21   A. Yes, another team was following up on dPMR.
           22   Q. Okay. And so why look into so many different standards?
           23   A. At that time the reason was not -- at that time nobody knew
           24   for sure which standard would stand a better chance for future
10:34:42   25   development, so we needed to pay attention to everything.
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 12 of 104 PageID #:54278
                                         Sun - direct by Cloern
                                                                                           2395

            1   Q. And when did Hytera launch its first digital radio?
            2   A. It launched its first TETRA two-way radio in 2006.
            3   Q. And when did Hytera launch its first DMR radio?
            4   A. 2010.
10:35:25    5   Q. Okay. Let's talk about DMR development specifically.
            6              Can you tell us, Professor Sun, what was your role in
            7   Hytera's DMR development.
            8   A. Between the years of 2005 and May of 2008 at Hytera, I was
            9   responsible for the DMR project, and I handed that project over
10:36:17   10   to G.S. Kok in May of 2008.
           11   Q. Did you document you and your team's development activities
           12   over that time period, 2005 to May of 2008?
           13   A. Yes, we have a lot of documents. And I located those
           14   documents on the server in our Harbin Research and Development
10:36:54   15   Center.
           16   Q. And about how many development documents did you locate on
           17   that Harbin Research and Development Server Center?
           18   A. Approximately more than 17,000 documents.
           19   Q. Okay. Now, the development in the 2006, '07 timeframe, did
10:37:27   20   that happen in Harbin or Shenzhen where Hytera's headquarters
           21   is?
           22   A. At both side, but the main one, the primary one was in
           23   Shenzhen; However, at that time our R&D server was in Harbin.
           24   Q. And the documents that ended up on -- were the documents
10:38:06   25   always kept on the Harbin server or does that also include
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 13 of 104 PageID #:54279
                                         Sun - direct by Cloern
                                                                                           2396

            1   documents that were collected from people's laptops?
            2   A. It covered both areas. The reason is that in the later
            3   days, some of the documents were kept on the computers of the
            4   people who worked in Shenzhen.
10:38:46    5   Q. Okay. And I'm sorry, I can't remember if I covered this:
            6   About how many documents did you find?
            7   A. More than 17,000 documents.
            8   Q. Okay. Professor Sun, you should have a binder up there
            9   where the first document is previously admitted DTX 4079.
10:39:20   10              MR. CLOERN: And, Jim, could you put that up.
           11   BY THE WITNESS (through interpreter):
           12   A. I have it.
           13   BY MR. CLOERN:
           14   Q. And is this the exhibit that was created for all of those
10:39:36   15   documents you found on research and development?
           16              I'm sorry. We'll get that document next, just look at
           17   the cover page.
           18   A. Yes.
           19   Q. Okay. Now, did you create a summary of the 17,000
10:40:10   20   documents in this exhibit?
           21   A. Yes.
           22              THE COURT: Counsel, did you say "17,000" or "70"?
           23              MR. CLOERN: 17, Your Honor.
           24              THE COURT: Because the earlier total number of
10:40:28   25   documents was 7-0, 70.
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 14 of 104 PageID #:54280
                                         Sun - direct by Cloern
                                                                                           2397

            1              MR. CLOERN: I'm sorry, Your Honor. I think it's
            2   always been "17," but we can clarify.
            3              THE COURT: Please clarify.
            4   BY THE WITNESS (through interpreter):
10:40:45    5   A. 17,000. One-seven-thousand documents.
            6   BY MR. CLOERN:
            7   Q. So if you could look at DSX 0002. It should be next in
            8   your binder after that first page.
            9              Is that a summary of the 17,000 documents from DTX
10:41:19   10   4079?
           11   A. Yes. Yes. This is the summary of all those documents.
           12              MR. CLOERN: And if we were to print out all those --
           13              THE COURT: Just a minute. How many pages are there
           14   in the summary?
10:41:52   15              THE WITNESS (through interpreter): 900 pages.
           16              THE COURT: Please proceed.
           17   BY MR. CLOERN:
           18   Q. Professor Sun, if we were to print out all of those
           19   documents, do you have some sense of how many boxes that would
10:42:02   20   fill up?
           21   A. 87 boxes.
           22              MR. CLOERN: Your Honor, we would move DSX 0002 in
           23   under Rule 1006 as a summary.
           24              MR. BROWN: No objection, Your Honor.
10:42:24   25              THE COURT: It is received and may be published.
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 15 of 104 PageID #:54281
                                         Sun - direct by Cloern
                                                                                           2398

            1             (Said exhibit received in evidence.)
            2              THE COURT: Now, that's the 900 page summary, is that
            3   right?
            4              MR. CLOERN: Yes, Your Honor.
10:42:34    5              THE COURT: Under 1006, you may proceed.
            6              MR. CLOERN: Thank you.
            7   BY MR. CLOERN:
            8   Q. And, Professor Sun, we won't look at the others, but that's
            9   the first page? That's what it looks like?
10:42:58   10   A. Yes.
           11   Q. Okay. Tell Professor Sun he could put that binder away.
           12             (Brief pause.)
           13   BY MR. CLOERN:
           14   Q. Now, Professor Sun, there's a second binder up there, and
10:43:21   15   it should contain a number of documents that have been marked
           16   separately. That were contained in DTX 4076 but have been
           17   marked as individuals exhibits, that's: DTX 3216, 3217, 3297,
           18   3309, and PTX's 0824, 1985, 1990, 1991, 1992, 1993, 1995, 1997,
           19   1999, 2000, 2001, 2003, 2005, and 2030, so 2-0-3-0.
10:44:27   20              If you can translate that.
           21   A. I see those.
           22   Q. Okay.
           23              THE COURT: So they have been plucked out of the
           24   17,000?
10:45:15   25              MR. CLOERN: Yes, Your Honor.
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 16 of 104 PageID #:54282
                                         Sun - direct by Cloern
                                                                                           2399

            1              THE COURT: Proceed.
            2   BY THE WITNESS (through interpreter):
            3   A. Yes, these documents are related to some of the major
            4   milestones of the timeframe that I am here to talk about today.
10:45:44    5              MR. CLOERN: We would ask these be admitted, Your
            6   Honor.
            7              MR. BROWN: No objection, Your Honor.
            8              THE COURT: They are received and may be published.
            9             (Said exhibits received in evidence.)
10:45:51   10   BY MR. CLOERN:
           11   Q. Professor Sun, how many engineers were working for you in
           12   the DMR team in 2005 when you began?
           13   A. About 15. 1-5.
           14   Q. And in 2006?
10:46:14   15   A. About 30.
           16   Q. And how many by the end of 2007?
           17   A. About 80.
           18   Q. How did you start your DMR research in 2005?
           19   A. At that time I built up a team to research on the DMR
10:46:50   20   standard. We also looked into and developed the DMR protocol
           21   stack and also we produced the prototype, the hardware
           22   prototype of it.
           23   Q. I'm sorry, did you said "prodigal" or "protocol"?
           24   A. Protocol stack. Protocol stack and the second one is
10:47:23   25   hardware prototype.
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 17 of 104 PageID #:54283
                                         Sun - direct by Cloern
                                                                                           2400

            1   Q. Thank you.
            2              Now, can you tell us the different components that you
            3   need to develop a DMR radio?
            4   A. I also prepared some slides for this to help with my
10:47:54    5   explanation.
            6              MR. CLOERN: Jim, can you pull up PDX 5.3.
            7   BY THE WITNESS (through interpreter):
            8   A. We can see the main five components that are used in the
            9   DMR device. These five components are man machine interface,
10:48:34   10   application software, protocol stack software, baseband unit,
           11   and radiofrequency unit.
           12              When we used the radio or two-way radio, the first
           13   thing we do is to push, push to talk button. At this point the
           14   component man machine interface would detect the action that is
10:49:16   15   done by the user.
           16              Next, the application software will identify what call
           17   the user wants to initiate. Then the protocol stack software
           18   will be responsible for establishing the call for the user,
           19   then we can talk into the two-way radio.
10:50:10   20              And the baseband unit will be responsible for
           21   converting the analog wave forms into the signals of zeros and
           22   ones. Then the radiofrequency unit will convert those signals
           23   into radio signals and transmit those signals out, at that time
           24   the radio at the other side will receive the call.
10:50:55   25   BY MR. CLOERN:
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 18 of 104 PageID #:54284
                                         Sun - direct by Cloern
                                                                                           2401

            1   Q. Was your previous -- was any of your previous work on
            2   analog radios or analog trunking systems, was any of that
            3   helpful to DMR development on any of these components?
            4   A. Yes. And actually, there is not a great difference between
10:51:44    5   the technology related to the analog radio and trunking radio
            6   versus the digital radio technology.
            7              For example, for the five components that we see on
            8   the screen right now, the three components, man machine
            9   interface, the application software, and the radiofrequency
10:52:19   10   unit are the same, which are the ones highlighted in red as we
           11   can see right now.
           12              And the other two, protocol stack and the baseband
           13   unit, would be a little bit different from those used in the
           14   analog radio. The reason is that different standards would
10:52:54   15   have different protocol stacks.
           16              The baseband unit would have different requirements
           17   were commenced for the processors depending on the different
           18   protocol stacks. That's why these two components need to be
           19   redesigned.
10:53:24   20   Q. Does MPT involve -- your work on MPT, did that involve work
           21   on protocol stacks and baseband units as well?
           22   A. Yes. Yes, they are both involved.
           23   Q. But slightly -- but different somewhat from DMR?
           24   A. Yes, they are different because they follow different
10:54:00   25   standards.
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 19 of 104 PageID #:54285
                                         Sun - direct by Cloern
                                                                                           2402

            1   Q. Okay. So let's talk about these pieces. When did you
            2   start developing the RF unit for DMR?
            3   A. In the beginning of 2006 we looked into if the RF unit,
            4   radiofrequency unit of the analog radio can be used in the DMR
10:54:46    5   radiofrequency units.
            6   Q. What did you find out?
            7   A. We found that the radiofrequency unit of the analog radio
            8   could be used in DMR, but was a very small or minor
            9   modification only.
10:55:15   10   Q. How about the baseband unit, when did you start working on
           11   that?
           12   A. For the baseband unit, we started in January 2006 to look
           13   for the baseband processing chip that can be used in DMR. We
           14   started looking for that kind of chip on the market starting
10:55:58   15   from January 2006.
           16   Q. Professor Sun, can you turn to PTX 1985 in your binder,
           17   please, and tell me what is that document.
           18   A. This document is the DMR baseband plan chip selection
           19   report.
10:56:43   20   Q. And what is a chip?
           21   A. The chip here refers to the processing chip and it is the
           22   brain of our radio, two-way radio.
           23   Q. And can you look on page 1 and tell us what does this
           24   report show?
10:57:23   25   A. This is a plan that we came up with for the selection of
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 20 of 104 PageID #:54286
                                         Sun - direct by Cloern
                                                                                           2403

            1   the processing chips based on the processing chips that were
            2   available on the market at that time. We did this plan and
            3   evaluation according to the processing capabilities, as well as
            4   the prices of those chips that we could find on the market.
10:58:08    5              THE COURT: When you say "market," do you mean the
            6   market in China or globally?
            7              THE WITNESS (through interpreter): In the beginning,
            8   it was mainly in China.
            9              THE COURT: And in the end?
10:58:26   10              THE WITNESS (through interpreter): Later on when the
           11   product went into commercialization, we sourced the chips
           12   globally.
           13              THE COURT: When you say "sourced," you mean acquired?
           14              THE WITNESS (through interpreter): To buy. To
10:58:48   15   purchase.
           16              THE COURT: Acquire?
           17              THE WITNESS (through interpreter): We need to
           18   purchase or buy the chips when we produce or manufacture our
           19   two-way radios.
10:59:07   20              THE COURT: Proceed.
           21   BY MR. CLOERN:
           22   Q. And what chips did you initially select for the baseband
           23   unit?
           24   A. At that time we selected DSP and CU and FPGA.
10:59:41   25   Q. Why three chips?
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 21 of 104 PageID #:54287
                                         Sun - direct by Cloern
                                                                                           2404

            1   A. The reason was that those chips were meant to carry the
            2   protocol stacks in the DMR that were designed. The different
            3   layers in the protocol stack would have different requirements
            4   for the processors.
11:00:25    5   Q. Okay. And what is the protocol stack?
            6   A. The protocol stack is a standard for everybody to follow in
            7   order to reach consistency. It is a rule to ensure that
            8   two-way radios from different companies can interact or
            9   communicate with one another. I also prepared some slides here
11:01:09   10   for my explanation.
           11              MR. CLOERN: Jim, could you bring up 5.4, please.
           12   BY MR. CLOERN:
           13   Q. Professor Sun, can you use this slide to tell us about
           14   protocol stack.
11:01:23   15   A. Okay. The picture that is being shown on the screen is the
           16   block diagram of the protocol stack in the DMR standard.
           17              The protocol is divided into three layers and they are
           18   stacked over each other. That's why we call them "protocol
           19   stacks."
11:02:06   20   Q. So the protocol stack is dictated by the standard?
           21   A. Correct. The protocol stack is dictated or defined by
           22   standards.
           23   Q. Okay. Can you continue with your explanation, Professor
           24   Sun. And specifically, can you tell us what these layers do?
11:02:45   25   A. Yes. Actually, the protocol stack for general people is a
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 22 of 104 PageID #:54288
                                         Sun - direct by Cloern
                                                                                           2405

            1   very abstract concept. I can give an example here in order to
            2   help everyone understand.
            3              Actually, the work of a protocol stack is like what we
            4   do when it is Christmastime, we want to send gifts to our
11:03:30    5   friends and families. When we are about to send out the gift,
            6   we usually prepare the gift itself, as well as a label. The
            7   label will show the name and the address of the friend that the
            8   gift is about to go to.
            9              It is similar to the first layer, the very top layer
11:04:15   10   on the picture, which is the call control layer. It is the
           11   layer that decides which protocol to call. When the gift and
           12   label are ready, we will put the gift and the label into a box
           13   and wrap or package the box well, and the label will be put on
           14   top of the box.
11:04:55   15              It is like the second layer that we see here, the data
           16   link layer. The work or the voice message, as well as the data
           17   that we want to transmit, would be like what is packaged in the
           18   box.
           19              Later we load the box on to a truck and have it
11:05:35   20   delivered to our friend. It is like what the physical layer,
           21   the very bottom layer that we see on this picture will do.
           22              When our friend receives the box, even though there
           23   might be some damages on the outer part of the box, what is
           24   inside the box is intact.
11:06:28   25              It is like the voice and the data that we want to send
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 23 of 104 PageID #:54289
                                         Sun - direct by Cloern
                                                                                           2406

            1   to our friend, they are well protected in the box even though
            2   there might be some damage or loss where it is transmitted over
            3   the air, it is to protect it, and the voice or the data that we
            4   see is not damaged.
11:06:53    5   Q. So is there a relationship between these layers and the
            6   chips you selected?
            7   A. Yes. Like what I said earlier, each layer in the protocol
            8   stack would have different requirements for the processor.
            9              Can we move to the next slide, please?
11:07:32   10   Q. Sure.
           11   A. The very bottom layer in the protocol stack is the physical
           12   layer. It has the highest demand for the processing
           13   capabilities of the processor. That's why we chose the FPGA
           14   chip for this.
11:08:04   15              The middle layer, which is the data link layer, the
           16   characteristic of this layer is not -- it involves a lot of
           17   decoding and encoding calculation or computation work. This
           18   type of processing would be most appropriate handled by the DSP
           19   chip.
11:08:42   20              The third layer, which is the call control layer, that
           21   layer does not have a high requirement for the processing
           22   capability of the chip.
           23              So we chose the MCU chip. It's like the Intel
           24   processing chip in our computer. It can handle a lot of work,
11:09:20   25   but each part of the work is not difficult or complicated. So
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 24 of 104 PageID #:54290
                                         Sun - direct by Cloern
                                                                                           2407

            1   other than putting the MCU in the third layer, we also put the
            2   application software, as well as the MMI in this layer.
            3   Q. And, again, what is the MMI?
            4   A. Man machine interface.
11:09:58    5   Q. What is an OMAP chip, O-m-a-p?
            6   A. The OMAP chip is dual interface processing unit that
            7   combines DSP as well as MCU.
            8             (Brief pause.)
            9              INTERPRETER LIN: "Dual core." Thank you.
11:10:34   10   BY MR. CLOERN:
           11   Q. Did you ever consider using an OMAP chip?
           12   A. Actually, in that report we just looked at earlier, with
           13   respect to the selection of the chip, I already considered the
           14   OMAP chip, but the price at that time was too high, so we did
11:11:10   15   not choose to use it in our prototype.
           16   Q. Can you turn to DTX 1995, please.
           17              And can you tell us what this is?
           18   A. This is the schematic of the first version of our
           19   prototype.
11:11:47   20   Q. Okay. And then do we see the three chips that you
           21   discussed on this schematic?
           22   A. Yes. You can see those three independent chips in the area
           23   I just circled.
           24   Q. Okay. And the dotted line that goes around the DSP and the
11:12:21   25   ARM chip -- first of all, what is the ARM? Can you tell me
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 25 of 104 PageID #:54291
                                         Sun - direct by Cloern
                                                                                           2408

            1   what the ARM chip is?
            2   A. It is a type of the MCU processor.
            3   Q. So these are the three chips you talked about earlier?
            4   A. Correct.
11:12:57    5   Q. And the dotted line around the DSP and the ARM, what does
            6   that indicate?
            7   A. It shows not we are using these two chips at the present;
            8   however, if the price of the OMAP chip goes down in the future,
            9   we will consider replacing these two chips with the OMAP chip.
11:13:46   10   Q. And how do you know this dotted line is a reference to the
           11   OMAP chip?
           12   A. You can see the "OMAP" word or term referenced in the lower
           13   left corner in the docket area.
           14   Q. And what is the date of this document, Professor Sun?
11:14:16   15   A. October 2006.
           16   Q. And at this point, October 2006, do you know what kind of
           17   chip Motorola was using for its DMR product?
           18   A. At that time I did not know.
           19   Q. Did Motorola have a DMR product on the market in
11:14:49   20   October 2006?
           21   A. Not yet.
           22   Q. Now, at some point later, did you purchase a Motorola radio
           23   and conduct interoperability testing?
           24   A. Yes. In April or May, the middle of 2007, we purchased
11:15:34   25   Motorola's DMR prototype from the market.
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 26 of 104 PageID #:54292
                                         Sun - direct by Cloern
                                                                                           2409

            1              Counsel, I need to correct one thing. In 2007, around
            2   April or May, in the middle of 2007, we purchased Motorola's
            3   DMR radios from the market and conducted some testing on those
            4   products.
11:16:01    5   Q. And then did you see what kind of chip they were using?
            6   A. We saw it at that time and those products used a type of
            7   the OMAP chip.
            8   Q. Does Motorola own the OMAP chip?
            9   A. No, the OMAP chip was manufactured and owned by Texas
11:16:42   10   Instrument. Everyone can buy them from the market.
           11   Q. So then when did -- do you know when did G.S. Kok come to
           12   Hytera?
           13   A. February of 2008.
           14   Q. And so you were already considering the OMAP chip in
11:17:09   15   October of 2006?
           16   A. Correct. We have been following up on that chip.
           17   Q. And why did you not go with the chip, the OMAP chip in
           18   October 2006?
           19   A. Under consideration at that time was that the price was
11:17:54   20   still too high. Another reason is that if we used two separate
           21   chips for our research work, it would be easier for our work.
           22   Q. Okay. Let's get back to your development.
           23              Can you turn to PTX 2003, please.
           24              Can you tell us what this is, please?
11:18:45   25              Oh, and I believe -- if you can tell him, if he
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 27 of 104 PageID #:54293
                                         Sun - direct by Cloern
                                                                                           2410

            1   touches this button, there should be a way to clear the circle,
            2   the arrow.
            3              MR. CLOERN: May I, Your Honor?
            4              THE COURT: Yes.
11:19:04    5              MR. CLOERN: Oh, can I clear it?
            6             (Brief pause.)
            7              MR. CLOERN: Look at that. Thank you.
            8   BY THE WITNESS (through interpreter):
            9   A. This document is one of the reports that we prepared with
11:19:36   10   respect to the DMR protocol stack software development work in
           11   2006.
           12   BY MR. CLOERN:
           13   Q. And on the left, is that the original Chinese version and
           14   the right is a translation, is that correct?
11:19:50   15   A. Yes.
           16   Q. And that was the translation that was done for this case?
           17   Is the original document all in Chinese?
           18   A. Correct.
           19   Q. And what's the date of the document, Professor Sun, if you
11:20:16   20   know?
           21   A. The date of this document is August 2006.
           22   Q. And can you please turn to page 4 and tell us what do we
           23   see there?
           24   A. This is the program structure for the software of the DMR
11:21:00   25   prototype that we worked on.
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 28 of 104 PageID #:54294
                                         Sun - direct by Cloern
                                                                                           2411

            1   Q. So what does this tell us about Hytera's development as of
            2   August 2006?
            3   A. From this document you can see that we have completed the
            4   design of different modules of the software, as well as the
11:21:43    5   architecture of the software as of August 2006.
            6   Q. Okay. Can you turn to page 6, please.
            7              And does this tell us anything about the testing of
            8   the protocol stack?
            9   A. Yes. This document, or this page, includes our work plan
11:22:26   10   which also includes the content that says that we hope to
           11   conduct and complete the testing on the software of the DSP
           12   protocol stack before or by October 2006. The test is
           13   primarily conducted on the DSP chip with respect to the testing
           14   of the protocol stack.
11:23:03   15   Q. So earlier you talked about there was a separate chip for
           16   each layer. And remind us what layer of the protocol stack is
           17   on the DSP?
           18   A. It's on the second layer of the protocol stack, that data
           19   link layer.
11:23:34   20   Q. So when you tested the data link layer portion of the
           21   protocol stack on the DSP, how did you do that?
           22   A. At that time we designed a test plan. It includes the
           23   scenarios where the hardware is ready versus the hardware is
           24   not ready.
11:24:20   25              If the hardware is not ready, we will conduct the
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 29 of 104 PageID #:54295
                                         Sun - direct by Cloern
                                                                                           2412

            1   testing on the computer using software simulation. If the
            2   hardware is ready, we would download the software in order to
            3   do the testing.
            4   Q. What is a simulator?
11:24:47    5   A. It is a tool that we often use when we developed the
            6   protocol stack. It is a piece of software that runs on
            7   computers. It simulates the operations of a chip. If the
            8   hardware is not ready, the simulator will allow the development
            9   of the hardware, as well as the software to be conducted at the
11:25:41   10   same time.
           11   Q. Can you turn to PTX 1984 in your binder and tell us what is
           12   that document.
           13   A. This is the test report for the DSP to run on the protocol
           14   stack.
11:26:16   15   Q. And what is the date of this document?
           16   A. The date of this document is December 2006.
           17   Q. So at this point, have you moved to testing out of
           18   simulation and on to the actual DSP, the software -- I'm sorry,
           19   the software out of simulation on to the actual DSP hardware?
11:26:45   20   A. Correct.
           21   Q. And what did the results show?
           22              THE COURT: Were you personally involved in the
           23   testing?
           24              INTERPRETER LIN: Your Honor, I need to get the answer
11:27:19   25   into the record first.
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 30 of 104 PageID #:54296
                                         Sun - direct by Cloern
                                                                                           2413

            1              THE COURT: Oh, I'm sorry. I thought I heard it.
            2   BY THE WITNESS (through interpreter):
            3   A. The result of this report is very good. It shows 5 types
            4   of voice, as well as 6 of data were already implemented or
11:27:36    5   realized.
            6              INTERPRETER LIN: Your Honor, do you mind repeating
            7   the question, please?
            8              THE COURT: Not at all.
            9              Were you personally involved in the testing?
11:27:47   10              THE WITNESS (through interpreter): I was their
           11   leader. I was monitoring their work all the time.
           12              THE COURT: Please proceed.
           13   BY MR. CLOERN:
           14   Q. What are voice services?
11:28:04   15   A. The voice service is like what we use on our cell phones.
           16   Q. And the data services?
           17   A. It's like when we send text messages using our phone.
           18   Q. Can you please turn to page 24.
           19              And so there it says:
11:28:37   20             "Many problems have been found in the process of
           21             transplanting the whole protocol stack software
           22             into the DSP."
           23              Do you see that?
           24   A. Yes.
11:29:02   25   Q. And can you please explain that.
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 31 of 104 PageID #:54297
                                         Sun - direct by Cloern
                                                                                           2414

            1   A. These problems are seen very often when the software is
            2   downloaded to the DSP from the simulator for testing, because
            3   there is, after all, some differences between a simulated
            4   environment versus the DSP. We only need to do some simple
11:29:51    5   adjustment to the parameters to solve this problem.
            6   Q. Can you please turn over to page 6 -- or, I'm sorry. Turn
            7   to the next page where it says, 6:
            8             "Because the program size of the protocol stack
            9             is larger than that of the DSP on-chip RAM, some
11:30:14   10             programs must be loaded and run in off-chip
           11             RAM."
           12   A. I see it. And this situation is often seen. The reason is
           13   that the storage space configured in the DSP chip is smaller,
           14   relatively speaking smaller. If the size of our program is
11:31:13   15   greater than the size of the storage inside the DSP chip, we
           16   only need to configure an external storage to solve this
           17   problem. Usually we will configure an external storage when we
           18   design the DSP.
           19   Q. And is that external to the whole product or just external
11:31:42   20   to the chip that's still on the circuit board?
           21   A. External to the DSP on the board.
           22   Q. Okay. Look over on page 2, do you see where it says:
           23             "The DMR protocol is not connected to the PL
           24             part at present."
11:32:17   25   A. Which paragraph?
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 32 of 104 PageID #:54298
                                         Sun - direct by Cloern
                                                                                           2415

            1   Q. I think it's about 5 or 6 paragraphs down the page. It
            2   starts with "since the DMR protocol ...."
            3   BY THE WITNESS (through interpreter):
            4   A. I see it.
11:32:35    5   BY MR. CLOERN:
            6   Q. Okay. What does that mean?
            7   A. This report is actually the test report of our DSP protocol
            8   stack. It's on the second layer of the protocol stack. The
            9   "PL" stands for the physical layer. It is on another board.
11:33:14   10   When the test is done, they are tested independently,
           11   separately. If all the boards are tested separately, we will
           12   then connect all the boards together.
           13   Q. So the whole point of the test was to test only the DSP?
           14   A. Yes, this report is the test report for testing the DSP.
11:33:58   15   Q. And does this mean that you did not have a physical layer
           16   at this point?
           17   A. That's not what it means. We had the physical layer.
           18   Q. Where is the physical layer?
           19   A. That's on the FPGA board.
11:34:24   20   Q. So if someone were to suggest that the reference shown
           21   right here on the screen, that that meant you didn't have a
           22   physical layer, what would you say to that?
           23   A. I don't think that would be the case, and that person must
           24   have misunderstood it.
11:34:53   25   Q. Can you please, Professor Sun, turn to PTX 1997.
       Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 33 of 104 PageID #:54299
                                         Sun - direct by Cloern
                                                                                           2416

            1              THE COURT: Counsel, this might be a good stopping
            2   point. I have another matter to deal with.
            3              Members of the jury, it's a brunch, once again.
            4   Please return at 12:30.
11:35:13    5              The witness will return at 12:30, and the court
            6   interpreters as well, especially the interpreter with the
            7   soothing voice.
            8             (Laughter in the courtroom.)
            9              THE COURT: This trial is adjourned. There's another
11:35:30   10   case to call here.
           11
           12
           13             (Luncheon recess taken from 11:35 o'clock p.m.
           14             to 12:30 o'clock p.m.)
11:35:59   15
           16                    *     *      *     *     *     *      *     *
           17
           18
           19    I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE
           20           RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER
           21
           22   /s/Blanca I. Lara                             December 4, 2019
           23
           24
           25
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 34 of 104 PageID #:54300

                                                                                    2417

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   December 4th, 2019
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   12:35 o'clock p.m.

     9                              TRIAL - VOLUME 15-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. BRANDON HUGH BROWN
                                     555 California Street
   15                                Suite 2700
                                     San Francisco, California 94104
   16                                (415) 439-1400

   17                                KIRKLAND & ELLIS, LLP
                                     BY: MR. MICHAEL W. DE VRIES
   18                                     MR. CHRISTOPHER M. LAWLESS
                                     333 South Hope Street
   19                                Suite 2900
                                     Los Angeles, California 90071
   20                                (213) 680-8400

   21

   22    Court Reporter:             AMY M. SPEE, CSR, RPR, CRR
                                     Official Court Reporter
   23                                United States District Court
                                     219 South Dearborn Street, Room 1728
   24                                Chicago, Illinois 60604
                                     Telephone: (312) 818-6531
   25                                amy_spee@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 35 of 104 PageID #:54301

                                                                                    2418

     1   APPEARANCES (Continued:)

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. MICHAEL J. ALLAN
                                          MS. JESSICA ILANA ROTHSCHILD
   10                                     MS. KASSANDRA MICHELE OFFICER
                                     1330 Connecticut Avenue NW
   11                                Washington, DC 20036
                                     (202) 429-6230
   12
                                     STEPTOE & JOHNSON, LLP
   13                                BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
   14                                Suite 4700
                                     Chicago, Illinois 60606
   15                                (312) 577-1300

   16

   17    ALSO PRESENT:               MR. RUSS LUND and
                                     MS. MICHELE NING
   18

   19

   20

   21

   22

   23

   24

   25
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 36 of 104 PageID #:54302
                                     Sun - direct by Cloern
                                                                                    2419

     1         (Proceedings heard in open court.           Jury in.)

     2                THE COURT:    Good afternoon, members of the jury.

     3                Please recall the witness.

     4                MR. CLOERN:     Dr. Sun.

     5          PENGFEI SUN, DEFENDANT'S WITNESS, PREVIOUSLY SWORN

     6                         DIRECT EXAMINATION (CONT'D)

     7   BY MR. CLOERN:

     8   Q.   Professor Sun, please turn to PTX 1997 in your binder.

     9                And can you tell us what this is.

   10    A.   This document is the DMR project, FPGA development board

   11    for general design instruction for circuits.

   12    Q.   Okay.    And if you turn to Page 4, what does that show?

   13    A.   This page shows the connections between the FPGA chip to

   14    its peripheral circuits.

   15    Q.   And does that include the F- -- I'm sorry.             Does that

   16    include the DSP, like we talked about before lunch?

   17    A.   Yes.    Among those peripheral interfaces, you can see in

   18    the lower left-hand corner it shows the interfaces designed

   19    for the connections for FPGA, as well as the DSP.

   20    Q.   Okay.    So we talked about so far, I think, the data link

   21    layer, layer two of the DMR protocol; and the physical layer,

   22    layer one of the DMR protocol.          What about layer three?        You

   23    mentioned that before, the control layer.

   24    A.   The third layer of the protocol stack is relatively

   25    simple.     So at that time, when we were working on our design,
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 37 of 104 PageID #:54303
                                     Sun - direct by Cloern
                                                                                    2420

     1   we put it in the simulator.

     2   Q.   And what about the man machine interface?

     3   A.   The man machine interface together with the application

     4   software, as well as the layer three, as I mentioned earlier,

     5   those are placed in the virtual machine because they are

     6   relatively simple.

     7                And in the future if we are to download them into

     8   ARM, the MCU processor, it will be easier as well.

     9   Q.   Okay.    And then by simulating the man machine interface

   10    with a computer, what exactly does that mean kind of in

   11    layman's terms?

   12    A.   It is like writing a document.          We can open up Word and

   13    type in what we want to write in the Word document and then

   14    print it out.      It is the same concept.

   15    Q.   Okay.    So are you using the keyboard and the screen on the

   16    computer as the -- to simulate the keyboard and screen on a

   17    handheld radio?

   18    A.   That's correct.      Because when we were working on our

   19    prototype, we did not have any idea what size of the screen we

   20    were going to use and how many buttons would be on the

   21    keyboard that we would use.

   22                 So we can simulate such concept on the software

   23    simulator in order to make our development work easier.

   24    Q.   Okay.    So with your discussions up to this point, where

   25    are we in the timeline?
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 38 of 104 PageID #:54304
                                     Sun - direct by Cloern
                                                                                    2421

     1   A.   This all happened around the end of 2006.             And in the

     2   beginning of 2007, we had our first prototype.              And what we're

     3   talking about right now all belongs to the R&D stage.

     4   Q.   Okay.    And did -- so I think you just -- I think I heard

     5   you just mention prototype early 2007; is that right?

     6   A.   Yes, we had our first prototype in January of 2007.

     7   Q.   And did you prepare a slide --

     8                THE COURT:   Before you move on, Counsel.

     9                When you say you had your prototype, do you mean you

   10    had it physically in hand?

   11                 THE WITNESS (through the interpreter):          No, it is a

   12    large board.

   13                 THE COURT:   But you did not have it physically in

   14    your hand, the prototype?

   15                 THE WITNESS (through the interpreter):          I would like

   16    to offer my explanation here.

   17                 THE COURT:   That's why I'm asking the question.

   18                 THE WITNESS (through the interpreter):          When we refer

   19    to a large board, that is not something we can hold in our

   20    hand, but that, we would call it the prototype.

   21                 And when we talk about an actual device or a machine

   22    that we can actually hold in our hand, we refer to it as a

   23    sample.

   24                 THE COURT:   Did you have a sample in your hand?

   25                 THE WITNESS (through the interpreter):          The sample
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 39 of 104 PageID #:54305
                                     Sun - direct by Cloern
                                                                                    2422

     1   machine or device that we could hold in our hand, we had that

     2   in 2008.

     3                THE COURT:    Proceed.

     4   BY MR. CLOERN:

     5   Q.   So did you prepare a slide to show the state of the

     6   prototype in January 2007?

     7   A.   Yes, I prepared a slide.

     8                MR. CLOERN:    Can you bring up DDX-5.6, Jim.

     9   BY MR. CLOERN:

   10    Q.   What are we seeing here, Professor Sun?

   11    A.   What we're seeing right now is a prototype that consists

   12    of three circuit boards.

   13                 The very top one is called the RF unit,

   14    radiofrequency.      The middle one is FPGA.         The bottom board is

   15    called the baseband board.         It includes the DSP and MCU.

   16    Q.   And these boards, you could hold these in your hand if you

   17    wanted to pick them up, right?          They were physical things?

   18    A.   They are all boards.        It would be quite difficult to pick

   19    them up.

   20    Q.   But you could do it if you wanted?           You could just pick

   21    them up?

   22    A.   Yes.    When we were conducting our experiments, the boards

   23    were screwed together using screws.

   24    Q.   Okay.    And did you ultimately conduct in January of 2007

   25    over-the-air prototypes -- over-the-air testing with these
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 40 of 104 PageID #:54306
                                     Sun - direct by Cloern
                                                                                    2423

     1   boards?

     2   A.   Yes, we have completed the testing of the software of all

     3   the boards at the end of 2006.

     4                And in January 2007, we connected these boards.               At

     5   this point, the signals could be transmitted through the RF

     6   unit.

     7   Q.   Okay.    And did you prepare a slide on these tests?

     8   A.   Yes, I prepared a slide showing the testing environment we

     9   had at that time.

   10    Q.   And, Professor Sun, can you tell us what we're seeing

   11    here?

   12    A.   In the test environment, we can see two sets of

   13    prototypes, one on the left and the other one is on the right.

   14    These two prototypes are connected to a computer.               And at the

   15    very bottom board on the baseband board, we will connect to it

   16    a microphone and speaker.

   17                 And we can see the test instrument in the middle

   18    portion.     It is responsible for monitoring the signals in the

   19    air when the two prototypes are communicating with each other

   20    over the air to ensure that the signals over the air comply

   21    with the DMR standard.

   22    Q.   Okay.    Before -- before we get into the actual test

   23    itself, can you tell us, why do you use these big boards at a

   24    computer to simulate the keypad and the screen instead of

   25    first putting it all into a radio housing?
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 41 of 104 PageID #:54307
                                     Sun - direct by Cloern
                                                                                    2424

     1                INTERPRETER LIN:     Instead of -- Counsel, instead of?

     2                MR. CLOERN:    Instead of first putting it all into a

     3   radio housing.

     4                INTERPRETER LIN:     Thank you.

     5   BY THE WITNESS:

     6   A.   That is a method that is very often used when we are

     7   developing radios.       If we make it into a big board in the

     8   beginning, it would be more convenient for us to conduct

     9   adjustment and fine-tuning and testing.

   10                 It is also easier for us to change or replace some

   11    components in it.       When we have tested all the hardware

   12    components as well as the software components on these boards,

   13    we can then shrink the size of it.

   14                 And the later portion is usually referred to as the

   15    process for commercialization.          However, in the beginning, in

   16    the preliminary stage, the prototype is usually built upon

   17    such a big board.

   18    BY MR. CLOERN:

   19    Q.   Okay.    So the physical layer, layer one, is that on one of

   20    these boards?

   21    A.   It's on the board that is called the FPGA.

   22    Q.   And the data link layer, layer two, from the DMR protocol,

   23    is that on one of these boards?

   24    A.   The second layer of the protocol stack is on the very

   25    bottom layer that we see here, the baseband board.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 42 of 104 PageID #:54308
                                     Sun - direct by Cloern
                                                                                    2425

     1   Q.   Where in the baseband?

     2   A.   On the DSP of the baseband board.

     3   Q.   And how about the call control layer, the last layer of

     4   the DMR protocol stack?        Where is that?

     5   A.   The call control layer together with the application

     6   software and the MMI are all on the simulator on the computer.

     7   Q.   Okay.    Can you tell us how you tested these -- can you

     8   tell us about the actual test?

     9   A.   Yes, our test is done on these two sets of boards.               And

   10    the testing is done over the air.           The initiation of the

   11    testing is on the left-hand side.           It simulates a push-to-talk

   12    on the MMI simulator.

   13                 At this time, the application software will detect

   14    the action of pushing the button to talk.             And it will notify

   15    the layers in the protocol stack in order to establish the

   16    channels between the prototypes.

   17                 At this point we can see that a call is established

   18    between the two sets of boards.          And this process will also go

   19    through the three layers, as well as the portions of the

   20    boards on the right-hand side, but in the reverse direction.

   21    The computer on the right-hand side will also show that a call

   22    is received.

   23                 Later, we can talk into the microphone on the

   24    left-hand side.      At this point, the voice or the sound will be

   25    transmitted to the prototype on the other side, and the voice
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 43 of 104 PageID #:54309
                                     Sun - direct by Cloern
                                                                                    2426

     1   will be heard on the prototype on the other side.               However, if

     2   you conduct a test starting from the prototype on the

     3   right-hand side, the voice can also be transmitted and heard

     4   on the left-hand side.

     5   Q.   Okay.    Could you have done this without a complete

     6   protocol stack for these functions?

     7   A.   No.    The entire call or callback will have to go through

     8   all the layers, all three layers of the protocol stack.                 The

     9   first layer, L1, of the protocol stack will have to be

   10    completed in order to ensure that the call later on can go

   11    smoothly.

   12    Q.   And can you please tell us, what are these things with --

   13    the words with the green checks by them?             What does that

   14    indicate?

   15    A.   The words that we see here with the green checkmarks were

   16    the functionalities that we completed as of January of 2007.

   17    They include three types of call services, as well as two

   18    types of data services.

   19                 INTERPRETER LIN:     Interpreter correction:        They

   20    included three types of voice call services, as well as two

   21    types of data services.

   22    BY MR. CLOERN:

   23    Q.   Please turn to PTX 2030 in your binder.            And can you tell

   24    us what this is?

   25    A.   This report is the DMR protocol stack test report.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 44 of 104 PageID #:54310
                                     Sun - direct by Cloern
                                                                                    2427

     1   Q.   And this is a report of the test that you just described?

     2   A.   Yes.    Compared with the previous report, in this report,

     3   we did more complete work for MMI.

     4   Q.   And what's the date on this report?

     5   A.   The date of this report is February 2007.

     6   Q.   And can you go to Page 3, please.           What does this diagram

     7   show?

     8   A.   What we can see here is that this test can be initiated on

     9   the PC.     And it goes through the DSP protocol stack.             And it

   10    goes again through the FPGA protocol stack, as well as the

   11    radiofrequency.      And it goes through air to -- to the other

   12    prototype.     And it goes to the reverse direction all the way

   13    to the terminal of the computer on the other end.

   14    Q.   Thank you, Professor Sun.

   15                And was there a third prototype?

   16    A.   At that time our plan was to have three prototypes, but we

   17    only had two at the time, so our tests were conducted using

   18    two prototypes.

   19    Q.   And do you know if that is stated in the document, the

   20    test report itself?       Does it explain that there were only two

   21    prototypes and not three?

   22    A.   I'm aware of this.       Because when we were doing our

   23    preparation for the testing, we had three prototypes, but when

   24    the test was actually being conducted, one prototype was

   25    broken.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 45 of 104 PageID #:54311
                                     Sun - direct by Cloern
                                                                                    2428

     1   Q.   And do you see the sentence right above the diagram that

     2   begins with "Since currently"?

     3   A.   Yes, I see it.

     4   Q.   Okay.    And what does that sentence say?

     5   A.   It says that when they are testing a group call, they hope

     6   that there will be more terminals to receive the calls.

     7   However, using two prototypes can also test such a

     8   functionality.

     9   Q.   So if you turn to Page -- Pages 6 and 7, what does this

   10    show?

   11    A.   In these two pages, it shows the testing when we are

   12    testing our two-way radios, and it shows what we see on the

   13    simulator on the computer:         the buttons and keypad and screens

   14    of the two-way radio.

   15                 Although it's shown on the computer screen, the

   16    operations, as well as the sequence of the operation, are the

   17    same as those that we see on the two-way radio.

   18                 For example, when we are turning the buttons or push

   19    the buttons, those can all be seen on the computer screen.

   20    Q.   And just to make sure I understand, it was simulated --

   21    the interface, that keyboard and screen that we see, you

   22    didn't actually have a sample radio that was simulated at that

   23    time, January 2007?

   24    A.   That is correct.

   25    Q.   Can you turn to Page 19, Section 5, where it says
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 46 of 104 PageID #:54312
                                     Sun - direct by Cloern
                                                                                    2429

     1   "Conclusions from the test."

     2              And do you see where it says, ". . . all the problems

     3   discovered in the previous period were solved"?

     4   A.   I see it.

     5   Q.   And what does that indicate?

     6   A.   This is quite normal when we are doing our testing.

     7   When -- in the process of doing the testing, the purpose is to

     8   keep finding the problems and solving the problems in order to

     9   achieve the optimum success of the test.

   10    Q.   And after this January 2007 prototype test where you

   11    realized voice and data services, what did you do next?

   12    A.   Next we continued to work and develop our DMR protocol

   13    stack, and we also made improvements on our hardware circuitry

   14    in order to get ready for the second version of the prototype.

   15    Q.   And at this point, when did you estimate you'd be done

   16    with your DMR research and development?

   17    A.   At that time, we expected that we would complete our DMR

   18    R&D work at the end of 2007.

   19    Q.   And when did you expect to be ready to launch a DMR radio

   20    commercially?

   21    A.   At that time our plan was to give it 12 months.              And we

   22    were expecting to launch our DMR product at the end of 2008.

   23    Q.   Is there a difference in your mind between research and

   24    development and commercialization?

   25               INTERPRETER LIN:        And?
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 47 of 104 PageID #:54313
                                     Sun - direct by Cloern
                                                                                    2430

     1              MR. CLOERN:      I'm sorry.     Commercialization or -- I

     2   don't know if the Chinese word is "productization."               I don't

     3   know how they translate.

     4   BY THE WITNESS:

     5   A.   They are different.       With respect to R&D, the focus is on

     6   solving problems or issues related to the key technology and

     7   also to develop the main functionalities related to the

     8   protocol stack.

     9              When it comes to commercialization, it works on the

   10    basis of the research and development that was previously

   11    done, and it makes the prototype smaller and it also adds a

   12    lot of customized functionalities that the users want.

   13    BY MR. CLOERN:

   14    Q.   And is one more difficult than the other?

   15    A.   The R&D stage is more difficult.           The commercialization

   16    stage involves a lot more work, but it's simpler.

   17    Q.   And why is that?

   18    A.   The reason is that we had many years of experience with

   19    research and development as well as commercialization.                And we

   20    are more familiar with the process of commercialization.

   21    Q.   So once you have -- once you've got the DMR technology

   22    working and devices communicating on that protocol, the --

   23    it -- are there -- and you move into the commercialization

   24    efforts that you just described, are there any similarities or

   25    differences between commercializing a DMR radio versus analog
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 48 of 104 PageID #:54314
                                     Sun - direct by Cloern
                                                                                    2431

     1   radios or TETRA radios?

     2   A.    Basically they're all the same.

     3   Q.    Please turn to PTX 1987.        And what is this document,

     4   Professor Sun.

     5   A.    This document is the DMR protocol stack specification.

     6   Q.    And do you know what the date of this document is?

     7   A.    It's May 2007.

     8   Q.    And can we go to Page 13, please.          Actually Pages 13 to

     9   15.   What do we see here?        Let's put up 13 and 14.

   10                Yeah, what do we see here, Professor Sun?

   11    A.    This is a list of the functionalities that we were working

   12    on for the development of the protocol stack in May 2007.

   13    This list all the functionalities required by the DMR

   14    standard.

   15                Well, the ones that are marked with "Y" are the ones

   16    that we have implemented.         For the ones that are marked with

   17    "N" were the ones that we had not yet implemented.

   18    Q.    And do you see the first -- one, two, three, four, five,

   19    six -- seven or so rows under "Speech"?

   20                It says DMR standard services all the way down to

   21    data service.      So is -- that first eight or so rows, is that

   22    related to the voice services?

   23    A.    Yes, these are all DMR speech or voice services.

   24    Q.    And in the data service, that's the next block from data

   25    service down to supplementary services?
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 49 of 104 PageID #:54315
                                     Sun - direct by Cloern
                                                                                    2432

     1   A.     Correct.

     2   Q.     Okay.    And I see there's two rows there where we have a

     3   "Y."    Do you see those two rows?         There are actually three, I

     4   think.

     5   A.     I see those.

     6   Q.     And is that -- is that showing what your previous slides

     7   show, the realization of text-to-data services?

     8   A.     Yes, the services that we see here are actually more.

     9   There is one additional one here which shows defined uncon- --

   10    the last yellow highlighted item.

   11    Q.     So that is -- and these items that are highlighted, those

   12    relate to the individual and group texting; is that right?

   13    A.     Yes, these refer to the data services that I talked about

   14    earlier, the service that sends text messages.

   15    Q.     Okay.    And there's a lot of Ns still in this section on

   16    data service.       What's going on with all these Ns?

   17    A.     Are you asking me to explain what those N items are?

   18    Q.     Yeah.    That's right.

   19                   Let's just take, for example, the first four rows

   20    about IP unconfirmed, right?          The first four rows that start

   21    with IP and there's Ns there.

   22    A.     Yes, I see those items.      And this portion refers to the

   23    portion in the DMR standard where it provides an IP to connect

   24    to a computer.

   25                   At that time we did not list these as the priority
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 50 of 104 PageID #:54316
                                     Sun - direct by Cloern
                                                                                    2433

     1   items for our development.         These functionalities will be

     2   developed only when the users would need them in the future.

     3   They should be developed in the process of commercialization.

     4   Q.   Okay.    And do you see the rows that start with the word

     5   "raw"?

     6   A.   I see those.

     7   Q.   How about those?       What do those relate to?

     8   A.   These rows of data service are the ones that we refer to

     9   as the services where the format is defined by the users

   10    themselves.     These are all for the development in the

   11    commercialization stage.

   12    Q.   So you've got the basics of calling and texting and

   13    additional services you may add through commercialization

   14    based on user demands and requirements?

   15    A.   Yes, that's how it works.

   16    Q.   Okay.    And can you look on Page 13 where it says, "Some of

   17    them have not been implemented in Version 1 because of

   18    difficulty of implementation or the lack of human resources."

   19    A.   I see that sentence.

   20    Q.   And what did you mean by that language?

   21    A.   The time of this report was May 2007, and it is only

   22    ten-plus months away from the launch time that we expected to

   23    have, which was the end of 2008.

   24                 At this time point, we had only about 30 engineers.

   25    At that time those engineers believe that it was quite
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 51 of 104 PageID #:54317
                                     Sun - direct by Cloern
                                                                                    2434

     1   difficult to reach such a target within such a short period of

     2   time.    They hoped to increase more manpower.

     3   Q.   Okay.    Can you turn to PTX 2040.

     4                Professor Sun, is this a document that was produced

     5   by Hytera in this case?

     6   A.   Yes.    And based on what I remember, this document is a

     7   list of the functionalities that we were developing as of

     8   August 2007.

     9                MR. CLOERN:    Your Honor, we ask that this be admitted

   10    into evidence.

   11                 MR. BROWN:    No objection, Your Honor.

   12                 THE COURT:    It is received and may be published.

   13            (Exhibit No. PTX 2040 was received in evidence.)

   14    BY MR. CLOERN:

   15    Q.   And what is the date of -- and does this -- does this

   16    relate to a subsequent test?

   17    A.   Yes, because this document shows a listing of the

   18    functionalities that we already had when we were doing our

   19    test in August 2007.

   20                 It shows the items that have already passed the

   21    testing between the two sets of prototypes.             Because we were

   22    about to test the functionalities by using the prototypes

   23    versus Motorola's prototypes a month later.

   24    Q.   Okay.    And did you prepare a slide related to this

   25    testing?
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 52 of 104 PageID #:54318
                                     Sun - direct by Cloern
                                                                                    2435

     1   A.   Yes.

     2               MR. CLOERN:     Can you bring up 5.8, Jim.

     3   BY THE WITNESS:

     4   A.   For this -- these two sets of boards that we are seeing

     5   right now, it actually refers or relates to the two sets of

     6   prototypes that we see previously.           It is the same test

     7   environment.      The only difference is that in this test

     8   environment, we changed the prototype on the right-hand side

     9   to Motorola's prototype.

   10                In order to ensure that we have all the

   11    functionalities, we conducted the testing internally first.

   12    We can see that before we did the testing by using Motorola's

   13    radio devices, it already had these functionalities.

   14    BY MR. CLOERN:

   15    Q.   And at this point of this test, had you realized all of

   16    the features that were listed that we saw on PTX 2040?

   17    A.   Yes, for the entries that we are seeing here with the

   18    green checkmark are the functionalities that have already been

   19    realized in PTX 2040.

   20    Q.   And I think you mentioned interoperability testing with a

   21    Motorola radio, right?

   22    A.   Yes, after we completed our internal testing and

   23    verification, we changed the prototype on the right-hand side

   24    into Motorola's device.

   25    Q.   And did you prepare a slide on that?
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 53 of 104 PageID #:54319
                                     Sun - direct by Cloern
                                                                                    2436

     1   A.   Yes.

     2               MR. CLOERN:     Jim, can we go to DDX-5.9.

     3   BY THE WITNESS:

     4   A.   What we're seeing right now is the test environment for

     5   the interoperability between our prototype and Motorola's

     6   device.

     7               The operation of this test is the same as that for

     8   our internal board.       It initiates the testing from the

     9   computer on the left.        The software goes to MMI, the

   10    application software, and the three layers of the protocol

   11    stack.    It established a call between our prototype and

   12    Motorola's device.

   13                Next, we talk into our microphone.          At this time, the

   14    voice can be played out on Motorola's device.              It shows that

   15    our protocol stack is comparable with the functionalities of

   16    Motorola's device.

   17                In this test, we implemented or realized the two

   18    direction test for speech and -- speech and data.

   19                MR. CLOERN:     Okay.   Jim, can you put up DDX-5.8 next

   20    to 5.9.

   21    BY MR. CLOERN:

   22    Q.   So my question, Professor Sun, is:           Why were there so many

   23    more services that you successfully accomplished in your

   24    internal test between two Hytera prototypes versus your test

   25    with interoperating with a Motorola radio?
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 54 of 104 PageID #:54320
                                     Sun - direct by Cloern
                                                                                    2437

     1   A.   We also did an analysis on that, and there are three

     2   reasons -- possible reasons for that.            The first reason is

     3   that for some of the functionalities that we worked on,

     4   Motorola probably did not work on those.

     5               The second reason is that the DMR standard was in the

     6   early or preliminary stage back then.            In the standard, the

     7   definition for some functionalities was not detailed.                It

     8   lacks a lot of detailed descriptions.            So at that time when

     9   Hytera was doing its development and when Motorola was doing

   10    its development, Hytera and Motorola probably took on

   11    different directions.

   12                The reason might be that both companies have a

   13    different understanding about some of the contents in the

   14    standard.

   15                The third reason is that we've discovered or found

   16    from the testing that Motorola probably did not follow the DMR

   17    standard to perform its development and testing.

   18    Q.   So I want to ask the question -- follow-up question on

   19    your second reason first.

   20                So the -- has the standard become more clear over

   21    time from the early days?

   22    A.   Yes, the current version is very clearly written.

   23    Q.   But in the early days, the language was subject to some

   24    dispute about what it meant?

   25    A.   That is correct.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 55 of 104 PageID #:54321
                                     Sun - direct by Cloern
                                                                                    2438

     1   Q.   Now, why did you choose to try to interoperate with a

     2   Motorola radio?      Why not buy somebody else's radio?

     3   A.   Because at that time I could only buy and find Motorola's

     4   DMR radio on the market.

     5   Q.   Well, were there any other radios manufacturers on the

     6   market with a DMR product at that time?

     7   A.   No.   And according to my understanding, all the other

     8   companies launched their products a few years later than

     9   Hytera did.

   10    Q.   Now, you -- I think your third reason, you said that

   11    Motorola's radio did not follow the DMR standard in certain

   12    respects; is that right?

   13    A.   Correct.

   14    Q.   Well, how could that -- how could that happen, that

   15    Motorola didn't follow the standard, I mean, if they're the

   16    only manufacturer even on the market at that point?

   17    A.   Motorola was the company -- the earliest company that

   18    launched the DMR product.         At that time the DMR standard was

   19    mainly drafted by Motorola so they could control how the

   20    standard was written.        So they usually would modify the

   21    content of the standard before putting it into the product.

   22               They put it into the product first before releasing

   23    the standard.      That is one of the main reasons as to why we

   24    cannot fully test some items.

   25    Q.   So Motorola changed how its product worked, and then at
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 56 of 104 PageID #:54322
                                     Sun - direct by Cloern
                                                                                    2439

     1   some subsequent point in time, had the DMR standard changed to

     2   match its product? **

     3   A.   That is the case at that time.

     4   Q.   And what -- do you know what part of Motorola's product

     5   that change related to?        Do you recall?

     6              INTERPRETER LIN:       Counsel, do you mind repeating

     7   that?

     8              MR. CLOERN:      Sure.

     9   BY MR. CLOERN:

   10    Q.   Do you happen to recall what part of Motorola's product --

   11    the change you just testified about related to?

   12    A.   Of course I remember.        I remember that we obtained the

   13    sample device of Motorola's radio in May 2007.              And between

   14    May and August of 2007, we cannot interoperate with Motorola's

   15    sample device.      And it was when we saw Motorola's change

   16    request on ETSI's website, E-T-S-I, in Europe.

   17               That change request was related to the modifications

   18    of the second layer of the protocol stack.             If the second

   19    layer is done differently, the two radios could not

   20    communicate with each other at all.

   21    Q.   I'm sorry.     Go ahead.     I didn't mean to cut you off.

   22    A.   Then we tried to change the second layer of our software

   23    following Motorola's change request.            Surprisingly we found

   24    that they could communicate.

   25    Q.   Professor Sun, could you look at DTX 3560 in your binder.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 57 of 104 PageID #:54323
                                     Sun - direct by Cloern
                                                                                    2440

     1               Can you tell us what this is, Professor Sun?

     2   A.   This document is the air interface of DMR that is

     3   published by ETSI, E-T-S-I.

     4               MR. CLOERN:     Your Honor, it's a public document.

     5   We'd ask it to be admitted into evidence.

     6               MR. BROWN:    No objection, Your Honor.

     7               THE COURT:    It is received and may be published.

     8          (Exhibit No. DTX 3560 was received in evidence.)

     9               MR. CLOERN:     Jim, can you pull up, please, Page 172.

   10                And, Madam Translator, could you translate where it

   11    says Version 1.4.5, the -- just that this says "history,"

   12    "document history," and the last version update there.

   13    BY THE WITNESS:

   14    A.   I see it.

   15    BY MR. CLOERN:

   16    Q.   And is this the ETSI DMR version revision that you talked

   17    about?

   18    A.   Yes.

   19                MR. CLOERN:     And, Jim, can you go to Page 114 for us,

   20    please.

   21                And can you translate, Madam Interpreter, just the

   22    titles, B.1 and B.1.1.

   23                INTERPRETER LIN:      Yes.

   24    BY THE WITNESS:

   25    A.   I see those.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 58 of 104 PageID #:54324
                                     Sun - direct by Cloern
                                                                                    2441

     1   BY MR. CLOERN:

     2   Q.   And do you otherwise recognize this chart that's in here?

     3   A.   Yes, this chart relates to Motorola's modification of the

     4   second layer of DMR that I talked about earlier because it

     5   changes the sequence of the bits listed here.              If one is not

     6   aware of the new sequence listed here, the two radios will not

     7   be able to communicate.

     8   Q.   And the standard wasn't updated until December 2007 to

     9   reflect the actual operation of Motorola's radio?

   10    A.   That is correct.

   11    Q.   And so at that point, if you wanted to interoperate with a

   12    Motorola radio, you would have to look into the Motorola

   13    radio, right?

   14    A.   Yes, because the standard did not come out until a few

   15    months later.

   16    Q.   And what -- what is the point of a standard?

   17    A.   Standards are rules for everybody to follow so -- to

   18    ensure that everybody's device could communicate with each

   19    other.

   20    Q.   Now, did Hytera ever document its concerns in 2007 that

   21    Motorola was not following the standard and that was causing

   22    trouble for your interoperability testing?

   23    A.   Yes, we had a document.        The reason is that we were doing

   24    the test for several months already at that time.               And we had

   25    not been able to pass the test, so we held a meeting and there
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 59 of 104 PageID #:54325
                                     Sun - direct by Cloern
                                                                                    2442

     1   was a meeting minute.

     2   Q.   And can you turn to PTX 415 in your binder, please.

     3                Is this the document you're talking about?

     4   A.   Yes, that is the document.

     5   Q.   Okay.    And where does this document address the concerns

     6   you were just discussing?

     7   A.   We can see in Paragraph 4 of this document that it

     8   mentions that we are facing the issue of noncompatibility with

     9   Motorola's product.       Because we were certain and we confirmed

   10    that we complied with the DMR standard at that time.

   11    Therefore, our conclusion back then was that Motorola did not

   12    follow the standards.        And later the devices were able to

   13    communicate after the modification, so it proved our guess at

   14    that time.

   15    Q.   And I think you -- what is DFSS?           What is this meeting

   16    minutes about overall?

   17    A.   DFSS refers to a Six Sigma project that Hytera was using

   18    from an information company.

   19    Q.   Okay.    And overall, is the conclusion in this DFSS project

   20    from the consultants that it's now time to think about moving

   21    from R&D into commercialization?

   22    A.   This time frame was close to the end of our R&D stage, and

   23    we needed to introduce this DFSS project ahead of time.                It

   24    was to help us to make products of higher quality in the later

   25    commercialization process.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 60 of 104 PageID #:54326
                                     Sun - direct by Cloern
                                                                                    2443

     1   Q.     And do you see the first recommendation here:            "The DMR

     2   project lacks the role of a system engineer"?

     3   A.     I see it.

     4   Q.     And then do you see the text below in blue?

     5   A.     Yes.

     6   Q.     And that's where Mr. Chen, the CEO, he lists his responses

     7   to the consultants' recommendations?

     8   A.     Yes.   Yes, our products were about to go into the

     9   commercialization stage.         So at that point, DFSS provided us

   10    with some recommendations.

   11    Q.     And in Point No. 1, is that where Mr. Chen decides to

   12    adopt the recommendation and bring on a product manager for

   13    commercialization?

   14    A.     Let me explain here.      There was a product manager for the

   15    DMR project.       With the recommendation from DFSS, they hoped

   16    that there would be a stronger product manager.

   17    Q.     And can you look at Point 4, Mr. Chen's recommendation to

   18    take an active part in the subsequent modification of the

   19    standard.

   20    A.     I see it.

   21    Q.     And is that the result of -- well, let me ask you this

   22    way:    Why was Mr. Chen recommending taking a more active role

   23    in the subsequent modifications of the standard?

   24    A.     Because at that time he also realized the difficulties we

   25    encountered when testing device -- our devices versus
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 61 of 104 PageID #:54327
                                     Sun - direct by Cloern
                                                                                    2444

     1   Motorola's devices.        If we could participate in the process of

     2   devising up the standards, we could obtain the information

     3   earlier.

     4   Q.   And so does this reflect, then -- well, let me back up.

     5                So you were running the R and -- the DMR project for

     6   purposes of research and development; is that right?

     7   A.   Yes.

     8   Q.   And now there's a suggestion from consultants adopted by

     9   Mr. Chen to find a product manager for the commercialization

   10    process?

   11    A.   Yes.

   12    Q.   And was G.S. Kok ultimately hired for that job?

   13    A.   Yes.

   14                 MR. CLOERN:    Okay.   Your Honor, I'd like to move

   15    PTX 415 into evidence.

   16                 MR. BROWN:    No objection, Your Honor.

   17                 THE COURT:    It is received and may be published.

   18           (Exhibit No. PTX 415 was received in evidence.)

   19    BY MR. CLOERN:

   20    Q.   Okay.    Please turn to PTX 1988.        And can you tell us what

   21    this is?

   22    A.   This report is the report for the test that we looked at

   23    earlier for the testing between our prototype and Motorola's

   24    device, the interoperability report -- test report.

   25    Q.   So the test with Motorola radio you described on your
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 62 of 104 PageID #:54328
                                     Sun - direct by Cloern
                                                                                    2445

     1   slide, this is a written report of that test?

     2   A.   Correct.

     3   Q.   And can you turn to Page 3, please.             And what do we see on

     4   Page 3?

     5   A.   What is depicted on Page 3 is similar to the slide we saw

     6   earlier.     It shows the test environment for the

     7   interoperability testing.

     8              It shows here that it goes wirelessly through the

     9   several ports in our prototype to the computer.

   10    Q.   So if someone said this document only shows a test plan,

   11    but it -- as opposed to a summary of a test that was already

   12    conducted, would they -- would they be correct?

   13    A.   That's -- that is incorrect.          The first part of this

   14    document is actually a test plan; however, the second, third,

   15    and the fourth parts of this product -- of this report show

   16    the process and the result of the test.

   17    Q.   And is that where it says, for example, Section C "Data

   18    Interchange," Section D "Program Output," and so forth?

   19    A.   Yes, you can see some data that actually was obtained

   20    during the process of doing the test.

   21    Q.   And if someone said that what actually -- if this test did

   22    occur, that it was a wired test between the Hytera prototype

   23    and the Motorola radio and it was not over the air, would that

   24    be correct?

   25    A.   That is incorrect.       Although the monitoring is not shown
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 63 of 104 PageID #:54329
                                     Sun - direct by Cloern
                                                                                    2446

     1   or depicted in this report, there is actually a monitoring

     2   equipment used in the test environment.              If it is tested using

     3   a wired environment, the monitor will not be able to receive

     4   the signals.

     5   Q.    So the fact that there's a monitor means it was not --

     6   that it was an over-the-air test?           That's the purpose of

     7   having one of those monitors, right?

     8   A.    The purpose of the monitor is to verify that our test is

     9   done over the air and it -- and that it complies with the DMR

   10    standard.

   11    Q.    And the date of this report, Professor Sun, can you tell

   12    us?

   13    A.    The date of this report is September 2007.

   14    Q.    Professor Sun, can you turn to PTX 1990 and tell us if you

   15    recognize that document.

   16    A.    Yes, I recognize it.

   17    Q.    And what is it?

   18    A.    This is the DMR project detailed design specification.

   19    Q.    So -- and what's it dated?

   20    A.    September 3007.

   21                MR. CLOERN:     3007?

   22                INTERPRETER LIN:      2007.    Sorry.

   23    BY MR. CLOERN:

   24    Q.    Professor Sun, if you've already got the software for the

   25    protocol stack and are interoperating with a Motorola radio as
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 64 of 104 PageID #:54330
                                     Sun - direct by Cloern
                                                                                    2447

     1   of September of 2007, why are you just now writing the spec

     2   for the protocol stack?

     3   A.    That's a way for Hytera to develop its software.              We

     4   usually complete a high-level design first.             Then we will

     5   write the code for the high-level design.             After we have

     6   completed writing the code, we then will write the

     7   specification.      That's the method we usually use, and it would

     8   make it faster for us to perform our development work.

     9   Q.    Some big companies, particularly Western ones, write a lot

   10    of specifications first and then write their code and then

   11    store that code only in a centralized server.              Is that -- at

   12    this time, in September 2007, was that Hytera's development

   13    practice?

   14                MR. BROWN:    Objection, Your Honor.        Leading.

   15                THE COURT:    Overruled.     You may answer.

   16    BY THE WITNESS:

   17    A.    That's not the situation for Hytera back then.

   18                As I explained earlier, we write the code first, then

   19    we will do the testing.        When we successfully complete the

   20    testing, we will then write up the detailed design document,

   21    and that is for the engineers to refer to later on.               Such a

   22    method is a method that is most often used by some of the

   23    Internet companies.

   24    Q.    And what is storing your source code that you're working

   25    on?   Is that stored on laptops?         Is it stored -- is there a
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 65 of 104 PageID #:54331
                                     Sun - direct by Cloern
                                                                                    2448

     1   centralized server?       Can you tell us about that?

     2   A.   The source code that we write and develop would be stored

     3   on a centralized server, and they -- it will be managed and

     4   kept by the software and source code team.

     5   Q.   And did you have an SVN server at this time in 2007?

     6   A.   In the earlier days, we used VSS.           Later, we switched to

     7   SVN, but I do not recall the exact time of the switch.

     8   Q.   And in the earlier days when Hytera had a VSS system,

     9   did -- was it common practice for software coders at Hytera to

   10    use the VSS system or did some of them also keep code on their

   11    laptops?

   12    A.   It will be stored on VSS.

   13    Q.   Can you tell --

   14               THE COURT:     Before we stop for a break, Counsel, I

   15    just want to ask this question.

   16               With respect to the events that you have been

   17    testifying about over the last several hours, have you been

   18    the man in charge?

   19               THE WITNESS (through the interpreter):            Yes, I was

   20    responsible for managing them.

   21               THE COURT:     Thank you.

   22               All right.     We'll take a break.        Tea might be

   23    appropriate.      About ten minutes.

   24          (Recess had.)

   25          (Change of reporter.)
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 66 of 104 PageID #:54332

                                Sun - direct by Cloern                              2449


  1           (Jury in.)

  2              THE COURT:     Please proceed.

  3 BY MR. CLOERN:

  4 Q     Professor Sun, please turn to DTX 3309 in your binder.

  5              Can you tell me what this is, please?

  6 A     This document is from June 2007.           At this point our software

  7 team was getting ready to hand over the work for

  8 commercialization.

  9 Q     And what is it?       What does it show?

 10 A     This shows the entire development process, including the

 11 software architecture as well as some documents we needed to

 12 prepare for the later phase.

 13              MR. CLOERN:     And can you go to page, Jim, 419.

 14 BY MR. CLOERN:

 15 Q     What do we see here, Professor Sun?

 16 A     Here we can see the architecture of our software.               And it

 17 begins from the high-level design and it already moved down to a

 18 very detailed design that we see at the bottom.

 19 Q     Can you turn to PTX 1983, please.           And can you tell me what

 20 this is?

 21 A     This document was a document that we used to report to

 22 Mr. Chen of our company in October 2007.

 23 Q     And can you look at page 13.          Do you see where it says

 24 "Existing results"?

 25 A     Yes.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 67 of 104 PageID #:54333

                                Sun - direct by Cloern                              2450


  1 Q     What is that talking about?

  2 A     It says that the main body function of DMR that we have of

  3 the DMR standard has been realized and is successfully compatible

  4 with Motorola.

  5 Q     And so does that mean that your interoperability tests with

  6 MOTO were successful?

  7 A     Yes.    Many functions can already communicate with each other.

  8 Q     You were able to realize basic voice, at least basic voice,

  9 data texting services, interoperating in Motorola radio?

 10 A     Yes.    However, there were certain functionalities that still

 11 cannot communicate well with each other.              But the majority of the

 12 functionalities could interoperate already.

 13 Q     Now, it says "Defects" just below down on the page.

 14 A     I see that paragraph.

 15 Q     It says "Platform integration is low resulting in reduced

 16 cost, volume, and power competitiveness."              What does that mean?

 17 A     This shows a summary that we have for the previous R&D work

 18 that we did.       It also summarized our work for the prototype.

 19              The main objective for the prototype is to develop some

 20 basic technology as well as the protocol stack, though at that

 21 time the integration with the hardware as well as the hardware

 22 design was not our topmost priority.

 23              The focus for the subsequent commercialization stage

 24 would be to reduce the number of components used in order to

 25 increase the integration.          That would make our commercialized
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 68 of 104 PageID #:54334

                                Sun - direct by Cloern                              2451


  1 products more competitive.

  2 Q     So when it says "Platform integration is low," that's a

  3 reference to having too many components in the prototype, and in

  4 the commercialization process you'll reduce those?

  5 A     That is correct.       And that is also the process we went

  6 through for working on our radios.

  7 Q     And the date of this report is?

  8 A     October 2007.

  9 Q     And what is the reference to "competitiveness"?               What is that

 10 about?

 11 A     The competitiveness referred to here means that the cost of

 12 our products should be as low as possible and the size or the

 13 volume of our products should be as small as possible in order

 14 for our product to sell well.

 15 Q     So it's a reference to price issues?

 16 A     Yes.    Of course, the cheaper products will sell better.

 17 Q     So a while earlier you were talking about back in 2006 you

 18 were considering an OMAP chip and replacing the ARM, MCU and

 19 DSPs.

 20              Now that we're in January 2008, where are we on that

 21 decision?

 22 A     On this point we have already decided to use the OMAP chip to

 23 replace the two other chips that we saw earlier, the DSP and MCU.

 24 Q     And if we can go to PTX 621, page 5.            What do we see in

 25 there, Professor Sun?
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 69 of 104 PageID #:54335

                                Sun - direct by Cloern                              2452


  1 A     What we see here is a summary report for the status of our

  2 DMR development back then.

  3 Q     And can you -- was this document produced by Hytera in this

  4 litigation?

  5 A     Yes.

  6               MR. CLOERN:    Your Honor, we'd ask to admit PTX 621.

  7               MR. BROWN:    No objection, Your Honor.

  8               THE COURT:    It is received and may be published.

  9                      (PTX 621 was received in evidence.)

 10 BY MR. CLOERN:

 11 Q     Okay.    And what are we seeing on page 5?

 12 A     This page shows the current progress of our R&D work.                The

 13 time frame of this was January 2008.             The time or the date of the

 14 document is January 2008.          However, for the content I remember

 15 clearly that it was October 2007.

 16 Q     Do you see where it says "Technical progress" and under that

 17 it says, "For the dual-board platform solution ARM plus DSP,

 18 verification was completed at the end of January, for the OMAP,

 19 single-board platform solution design has begun."

 20               Do you see that language?

 21 A     I see it.

 22 Q     Does this show you then transitioning from the three-chip

 23 model with the FPGA ARM and DSP to a two-chip model with FPGA and

 24 OMAP?

 25 A     Yes.    Yes, correct.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 70 of 104 PageID #:54336

                                Sun - direct by Cloern                              2453


  1 Q     And what do we see in here in this, what looks to be like a

  2 picture of a circuit board and a green arrow and these radios,

  3 what is that depicting?

  4 A     This shows the interoperability of -- interoperability test

  5 between Hytera's prototype versus Motorola's device.

  6 Q     And then the language under that where it says "The DMR

  7 platform design has been completed and is currently being

  8 deployed.      It is expected that the host functions will be

  9 implemented on the dual-board in early November."

 10              What are host functions?

 11 A     The host functionality means that we have already completed

 12 the design and we are designing the products according to the

 13 requirements for the commercialization.

 14              And at this point when we are designing the hardware,

 15 the hardware should include the key pad or keyboard and the

 16 screen as well as other components such as the GPS.

 17 Q     Can you turn to PTX 1993.         And can you tell us what this is,

 18 please?

 19 A     This document is the overview of hardware platform design of

 20 DMR system as of October 2007.

 21 Q     Can you turn to page 6, please.           And do you see where it

 22 says, there is a box in the lower left corner that says "MOTO"

 23 with a little line connected to another box?

 24 A     I see it.

 25 Q     What is that?
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 71 of 104 PageID #:54337

                                Sun - direct by Cloern                              2454


  1 A     That's a typo or an error.         It should say, it should have

  2 said "motor," M-O-T-O-R.          It is a component, like our cellphone,

  3 it provides vibration alert.

  4 Q     So you mean a bzzz when you get a notification or a call?                   Is

  5 that what you are talking about?

  6              THE COURT:     I was wondering how the interpreter was

  7 going to deal with that question.

  8              MR. CLOERN:     It's the only fun thing I've done all day.

  9              THE COURT:     All right.     Proceed.

 10 BY THE WITNESS:

 11 A     I also think that your performance is very good, your

 12 demonstration.

 13 BY MR. CLOERN:

 14 Q     Can you look at page 14.         There is a reference to

 15 pre-research.       Can you tell us what that means?

 16 A     In Chinese, the term "pre-research" is the same as research

 17 and development, R&D.         It means that the research development,

 18 and development stage is divided into two phases, the first one

 19 is R&D and the second one is commercialization.

 20 Q     And then after commercialization launch, product launch?

 21 A     Yes, after commercialization, the product will then be

 22 launched.

 23 Q     So pre-research isn't some reference to something you do

 24 before you even start R&D?

 25 A     That's correct.       It doesn't mean that.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 72 of 104 PageID #:54338

                                Sun - direct by Cloern                              2455


  1 Q     So can you look at page 7 and tell us what that is?

  2 A     This is the schematic block diagram of our control board.

  3 You can see the major modules here, including those three chips,

  4 MCU, DSP and FPGA and some other components such as the GPS and

  5 the liquid crystal display.

  6 Q     So you mentioned earlier moving to an OMAP chip, replacing

  7 the separate DSP and MCU with an OMAP chip.               Why did you, why did

  8 you do that?

  9 A     When we were working on our prototype, the price of the OMAP

 10 chip was relatively high.          However, as of September 2007, there

 11 was another team in our company that developed the TETRA radio.

 12 They used the OMAP processor.

 13               If two of our product lines used the same chip, it would

 14 increase the quantity that we purchase.              Once the cost of sorting

 15 the OMAP chip is reduced, it will increase our use of that chip

 16 on our products.

 17 Q     And did you prepare a slide that shows the change to the

 18 OMAP?

 19 A     Yes, there was a slide.         The slide that we looked at earlier

 20 is the corresponding relationship between the three layers of the

 21 protocol stack and the three chips.             And now we can see what is

 22 circled in the green circle.           Two separate chips have now been

 23 combined into one chip.

 24 Q     Okay.    Can you turn to DTX 3283, please.           And what does this

 25 show?
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 73 of 104 PageID #:54339

                                Sun - direct by Cloern                              2456


  1 A     This shows the hardware block diagram of a commercialized DMR

  2 terminal that we have completed as of January 2008.                 Here you can

  3 see that the chip that is depicted here have been replaced into

  4 the OMAP chip.

  5 Q     And did moving to an OMAP chip from the separate MCU and DSP,

  6 did that delay your expected launch date?

  7 A     Yes.    Yes, there was a delay.        The reason is that we needed

  8 to modify the hardware.          We also needed to perform corresponding

  9 modifications of the software.           So we delayed the launch plan of

 10 our product for three months, to the first quarter of 2009.

 11 Q     And is moving the code from the separate DSP and MCU ARM over

 12 to the dual core DSP, MCU ARM on the OMAP, is that a hard job?

 13 A     It was not difficult because the type of processors is the

 14 same as the type, the dual-core type processor within the OMAP

 15 chip.

 16 Q     Were you planning on commercializing with both chips, the

 17 FPGA and the OMAP?

 18 A     Yes.    In the final version for the commercialization, we have

 19 reduced the size of the FPGA chip.            We were planning to launch

 20 our first product by using both chips, the FPGA chip as well as

 21 the OMAP chip.

 22 Q     Well, why not just take out the FPGA and move everything to

 23 the OMAP and save some money?

 24 A     The reason is that with the existence of the FPGA, it can do

 25 a lot more.       We still had some higher-end products that would
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 74 of 104 PageID #:54340

                                Sun - direct by Cloern                              2457


  1 need the FPGA.       Also, we wanted to launch the products as early

  2 as possible.       We were considering using just the OMAP chip for

  3 the subsequent versions.

  4 Q      Can you look at DTX 5376, please.

  5              All right.     Just tell me what is this document?

  6 A      This is a meeting minute of the summary of the establishment

  7 of the DMR Macro general group.

  8 Q      What was this group, why was this group formed?

  9 A      This meeting was held in October 2007.           It was also the time

 10 when we have initiated the work for the commercialization of our

 11 products.      Based on the request and invitation of our consulting

 12 firm, DFSS, we needed to establish such a group.                That's why I

 13 called for this meeting.

 14 Q      Just tell us what's in the first two sentences.

 15 A      "As one of the important projects of the company's future

 16 products, the DMR project's technology pre-research and

 17 development is nearing completion.            The breakthrough of many key

 18 technologies, the interoperability with Motorola terminals and

 19 the gradual completion of compatibility testing of such have

 20 enabled us to see the dawn of HYT's complete independent research

 21 and development of TDMA DMR products."

 22 Q      And at the bottom it says "Team leader, Sun Pengfei," is that

 23 you?

 24 A      It was me.

 25 Q      Now, what you just read to us in those first two sentences,
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 75 of 104 PageID #:54341

                                Sun - direct by Cloern                              2458


  1 Professor Sun, do you believe that?

  2 A     I remember this meeting minute very clearly, because the

  3 content of the first paragraph was written by me.

  4 Q     And is what you wrote, is that a truthful, accurate

  5 representation of the status of Hytera's DMR development in

  6 October 2007?

  7 A     Yes, it is a very accurate description.

  8 Q     So at some point did you stop working on DMR and transition

  9 it to G.S. Kok?

 10 A     Yes.    I started handing over the work of this project to G.S.

 11 Kok in March of 2008, and I completed the hand-over in May of

 12 2008.     And it was G.S. Kok who continued with the

 13 commercialization work for the conventional radios.                 And I

 14 continued to work on the development of DMR products, trunking

 15 products.

 16 Q     So at the time you handed over the conventional terminals,

 17 the handheld development to G.S. Kok in May of 2008, do you

 18 believe that the R&D was complete?

 19 A     It had already been completed.          A more concise or clearer

 20 time frame was that we completed the R&D work at the end of 2007.

 21 Q     And this technology was Tier 2 conventional DMR, and then you

 22 went on to work on Tier 3 DMR trunking; did I understand that

 23 correctly?

 24 A     That's correct.       And it was like what I talked about earlier.

 25 That new technology for trunking would be a technology that can
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 76 of 104 PageID #:54342

                                Sun - direct by Cloern                              2459


  1 be used with a bigger or wider network which would allow more

  2 users.

  3 Q     Now, if you hadn't moved on to R&D for Tier 3 DMR, could you

  4 and your team have completed the commercialization process of

  5 your hardware design with both an FPGA and OMAP chip?

  6 A     Of course we could.        And the commercialization work is not

  7 very difficult, and Hytera has many years of experience doing

  8 commercialization.

  9 Q     And your expected launch date would have been when?

 10 A     The first quarter of 2009.

 11 Q     Do you have any understanding as to why G.S. Kok was hired?

 12 A     I know the reason.       One reason is that according to the

 13 suggestions made by DFSS Consulting firm, we needed to look for a

 14 good product manager.         And the second reason is that Hytera

 15 already had two stages for the planning of DMR.                The first stage

 16 involves DMR conventional products.             The second stage involves

 17 DMR trunking products.

 18              If G.S. Kok could take over my work in relation to the

 19 commercialization work of the conventional DMR products, I could

 20 focus my energy on the development of the DMR trunking products.

 21 Q     About how many engineers did you hand over to G.S. Kok in May

 22 of 2008?

 23 A     I think it would not have been less than a hundred.

 24 Q     And were they in Harbin or Shenzhen?

 25 A     They were all in Shenzhen.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 77 of 104 PageID #:54343

                                Sun - direct by Cloern                              2460


  1 Q     Of the 100 engineers who remained to work on DMR with G.S.

  2 Kok in Shenzhen, did any of them have FPGA experience?

  3 A     Yes.    Based on what I remember, there were about 10 FPGA

  4 engineers.      Those engineers include the best FPGA engineer on our

  5 team, Li Quan.       It also included our best algorithm engineer

  6 Zheng Liang De.

  7 Q     And did G.S. Kok ever say anything to you during your

  8 transitionary period, March to May 2008, did G.S. Kok ever say

  9 anything to you about removing the FPGA chip from the DMR design?

 10 A     No.

 11 Q     Now, in a March 2008 email from G.S. Kok to Mr. Chen, G.S.

 12 Kok said the FPGA chip was, he said it was obsolete.                 Would you

 13 agree with that?

 14 A     I don't quite agree with what he said.            Actually the FPGA

 15 chip is still a very powerful chip.             We are still using that chip

 16 in our high-end DMR trunking products, including the public

 17 network for 5G right now.

 18 Q     Was Mr. Chen involved during your transition to DMR

 19 commercialization efforts to G.S. Kok?

 20              THE INTERPRETER:      Counsel, do you mind repeating that?

 21              MR. CLOERN:     Sure.

 22 BY MR. CLOERN:

 23 Q     Was Mr. Chen, Chairman Chen, was he involved with your

 24 transition to G.S. Kok of the DMR project?

 25 A     No.    He only notified me to hand over the project to G.S.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 78 of 104 PageID #:54344

                                 Sun - direct by Cloern                             2461


  1 Kok.

  2 Q      And was Mr. Chen involved in your DMR R&D activities on a

  3 daily basis?

  4 A      No.   Mr. Chen is not a technical person.           We only report to

  5 him regularly or several times every year.

  6 Q      And were you surprised to hear that G.S. Kok had criticized

  7 your team's past DMR research and development work?

  8 A      I would be very surprised.

  9                MR. CLOERN:    Jim, can you publish PTX 421.         Is that

 10 admitted?       Previously admitted.

 11 BY MR. CLOERN:

 12 Q      Professor Sun, have you seen this document before this

 13 litigation?

 14 A      I had not seen this document prior to this litigation.               The

 15 reason is that I don't see my name on the list here.

 16 Q      Okay.    And if you look, I want to direct your attention to

 17 the third paragraph where it says, "I was shocked to find out

 18 that the radio part count was over 1100 parts.               This is an

 19 extremely large part count and this needs to be reduced further."

 20                Do you see that?

 21 A      Yes, I see it.     And I am also shocked.

 22 Q      What is a part count?

 23 A      It refers to the number of the electronic components that we

 24 talk about, for example, the chip, the resistor or capacitor.

 25 Q      And what is your response to G.S. Kok's statement about the
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 79 of 104 PageID #:54345

                                Sun - direct by Cloern                              2462


  1 part count?

  2 A     Such a count number or such a situation is quite normal.

  3 Like what I stated earlier, the focus of our prototype is not on

  4 having as fewer components as possible.

  5              The main work of reducing the number of components used

  6 would be conducted in the commercialization stage.                And here I

  7 can see that the number of components or parts has been reduced

  8 from 1,275 to 1100.         That is a relatively bigger reduction.

  9 Q     Do you know how many commercial or how many parts Motorola's

 10 commercial product had?

 11 A     At that time what we counted from the sample device was

 12 around 800.

 13 Q     So, Professor Sun, look at the next statement where G.S. Kok

 14 says, "I am surprised also to find out that we do not have a

 15 prototype radio after three years."

 16              Do you see that?

 17 A     I see it.

 18 Q     And what is your response to that statement?

 19 A     I think he might have been mistaken.            Without the prototype,

 20 how is it possible that we could have the reduction of the part

 21 or components that we just saw?

 22              My guess is that the prototype he referred to here would

 23 be the sample device I mentioned.

 24 Q     And by a sample radio, you mean something in a housing with a

 25 button on it that you hold in your hand, right?
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 80 of 104 PageID #:54346

                                Sun - direct by Cloern                              2463


  1 A     Yes.

  2 Q     But you consider the thing that you showed on your slide with

  3 the boards that can communicate with a Motorola radio, you

  4 consider that to be a prototype?

  5 A     Yes.    That's how we usually name them.

  6 Q     But whatever you call it, working, interoperable, development

  7 boards, prototype, proof of concept, POC, whatever you call it,

  8 your testimony is what you showed on the slide, that's what you

  9 guys had, right?

 10 A     Correct.

 11 Q     Now, G.S. Kok also talks about needing subject matter

 12 experts.      Do you feel your team was lacking in any DMR subject

 13 matter expertise?

 14 A     I do not think so.       And first of all, I do not know what he

 15 meant by SME or subject matter expert.             At that time after doing

 16 the research and development work for a little over two years or

 17 up to three years, we ourselves also trained a lot of DMR

 18 experts.      I feel that we already did a very good job with respect

 19 to the research and development.            I really do not know what he

 20 meant by "expert" here.

 21 Q     So Motorola has taken the position in this case that Hytera

 22 could never ever have developed a DMR radio by themselves without

 23 information from Motorola that G.S. Kok and others brought over.

 24              Do you believe that is true?

 25 A     I do not believe so.        When we were working on our development
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 81 of 104 PageID #:54347

                                Sun - direct by Cloern                              2464


  1 for our DMR radio, we started from the prototype, and we worked

  2 all the way to coming up with a device or a model that could

  3 communicate with Motorola's device.             And we also started from

  4 scratch when building our software protocol stack, and I can say

  5 for certain that we have obtained very good performance in this

  6 aspect.

  7              We also combined it with many years of experience at

  8 Hytera for developing analog radios.             I believe that we can

  9 totally develop a DMR commercialized product radio on our own.

 10 Q     Professor Sun, your design that you had in quarter one 2008

 11 with the FPGA and the OMAP, is it your, is it your testimony that

 12 you could have, you and your team could have commercialized,

 13 finished commercialization and launched that product as planned

 14 in quarter one 2009?

 15 A     If according to our own plan for the commercialization, our

 16 original timing for the launch was the first quarter of 2009, we

 17 have never had delays in our previous R&D stage.                So I believe

 18 that our team would have been able to launch the product in the

 19 first quarter of 2009.

 20 Q     Do you know who Sam Chia and Y.T. Kok are?

 21 A     Yes.

 22 Q     And they came over with in June of 2008 and were on sort of

 23 the software side with that initial group of Motorola folks?

 24 A     Yes.

 25 Q     FPGA, does that use, does that use the same computer language
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 82 of 104 PageID #:54348

                                Sun - direct by Cloern                              2465


  1 as a DSP?

  2 A      It's different.

  3 Q      And the FPGA is called Verilog?

  4 A      Yes.

  5 Q      Were Sam Chia and Y.T. Kok experienced FPGA engineers or are

  6 they more DSP guys?

  7 A      Their experience lies with the DSP chip.            I have never heard

  8 that they have experience with the FPGA chip.

  9 Q      And were you ever made aware that one of the first things

 10 they did in June of 2008 when they came to Hytera is announce to

 11 remove the FPGA?

 12 A      I later heard about that.

 13 Q      Now, did you leave them, FPGA engineers, or did you take them

 14 all back to Harbin with you to work on trunking?

 15 A      I already said earlier that I left them with the best

 16 engineers.      Those engineers included the best algorithm engineer

 17 who was supposed to move the code from FPGA to DSP.

 18 Q      Now, if you do taking out the FPGA as Sam Chia ultimately

 19 determined to do, that would require moving all the work that you

 20 had done for years on the FPGA over to the DSP; do I understand

 21 that correctly?

 22 A      I have also considered transferring the software from FPGA to

 23 DSP.

 24 Q      Would you consider that a difficult job?

 25 A      It would not have been difficult if it was done by our team.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 83 of 104 PageID #:54349

                                 Sun - cross by Brown                               2466


  1 I would estimate that the work would have been completed within

  2 two or three months.

  3 Q     And you can reuse the algorithms that were coded in Verilog

  4 on the FPGA, you can reuse those algorithms and just code them

  5 into C language for the DSP; is that what you would have done?

  6 A     That's correct.

  7               MR. CLOERN:    Thank you, Your Honor.        I pass the witness.

  8               THE COURT:    Are you ready for cross?

  9               MR. BROWN:    Yes, Your Honor.

 10                                   CROSS-EXAMINATION

 11 BY MR. BROWN:

 12 Q     Good afternoon, Professor Sun.

 13               I'm Brandon Brown.      We met during your deposition in

 14 March.     Do you remember?

 15 A     I remember you.       It's happy to see you again.

 16 Q     That's very kind.       Thank you.

 17               I want to start, I want to ask some questions about your

 18 background and some of your testimony, but I want to start with

 19 this prototype board, okay.

 20 A     Okay.

 21 Q     So you showed this slide and a few others, and it's labeled

 22 that it's your "DMR Prototype Development Boards," right?

 23 A     Yes.

 24 Q     And when we talk about the prototype that you were working

 25 on, this is what we're talking about.             This is what you are
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 84 of 104 PageID #:54350

                                 Sun - cross by Brown                               2467


  1 talking about, right?

  2 A     This is an illustration of the prototype.

  3 Q     And there would be other components that are necessary, too.

  4 You drew a microphone and some speakers and a computer inside of

  5 the pictures as well, right?

  6 A     Yes.

  7 Q     How many of these prototypes did you have at Hytera?

  8 A     As I stated earlier, with this type of prototype we had three

  9 sets originally, and one set broke down in the later days.                  So

 10 when we were doing our testing, we used only two sets.

 11 Q     Okay.    So during the two and a half years or so that you were

 12 working on this, you had three and then two of the prototype

 13 parts or sets, right?

 14 A     That's not the case.        Like I stated, back what I stated

 15 earlier, when we were doing our January test, we used two sets.

 16 However, we made more sets later on.

 17 Q     When did you make more sets?

 18 A     We were continuing with the improvement of our hardware.                   So

 19 we made a lot of different versions as well as different -- many

 20 different sets.

 21 Q     So when I asked how many prototypes you had at Hytera, I

 22 intended to capture all of the prototypes.              How many of these did

 23 you have at Hytera?

 24 A     I remember you asked me this question when you deposed me in

 25 Hong Kong.      And my answer back then was that I did not recall
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 85 of 104 PageID #:54351

                                 Sun - cross by Brown                               2468


  1 clearly.      But what I can try to remember is between 5 and 10

  2 sets.

  3 Q     And you had between 5 and 10 of these prototypes, and one of

  4 them stopped working at some point, right?

  5 A     That was for the early prototypes.           The later ones could all

  6 work.

  7 Q     And when that one stopped working, did you keep it around or

  8 did you throw it away?

  9 A     I think it was thrown away.

 10 Q     Okay.    And these prototypes, what you are showing on here are

 11 three different boards.          And you didn't make these boards, right?

 12 A     These boards are all actual and real boards.

 13 Q     They're development boards though, right?

 14 A     Yes, they are boards used for development.             Our prototype is

 15 built up on the boards.

 16 Q     And the boards themselves, you buy that from somebody else,

 17 right?

 18 A     In the earliest days, the FPGA board was a standard board

 19 that we bought from another company.             In the later days with the

 20 improvement of the hardware, the later boards changed into our

 21 own design.

 22 Q     And you mentioned earlier that this was an illustration of

 23 the prototype.       And by that you mean this is not a photograph of

 24 the prototype that you had, right?

 25 A     That's correct.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 86 of 104 PageID #:54352

                                 Sun - cross by Brown                               2469


  1 Q     You worked with the lawyers to draw this, right?

  2 A     This one was drawn later.

  3 Q     Right.    For this trial you worked with the lawyers to draw

  4 this for this trial, right?

  5 A     That's correct.

  6 Q     And you hadn't seen the prototype board for over a decade,

  7 right?

  8 A     Of course.

  9 Q     But you looked for it, right?

 10 A     Yes, I did.

 11 Q     You looked for any of the 5 to 10 of these prototype boards

 12 that you say existed at Hytera, right?

 13 A     Yes.    I had been hoping to locate those prototypes in order

 14 to put them in Hytera's museum.

 15 Q     But you couldn't find them, you couldn't find a photograph of

 16 them, right?

 17 A     I could not find the prototypes.           However, within those

 18 documents in the binders for my testimony, there is a very small

 19 picture of the prototype.

 20 Q     And you haven't obviously then, you haven't brought in a

 21 version of the prototype or multiple versions of the prototype so

 22 that we can actually see them communicate, have you?

 23 A     That's correct.

 24 Q     And so we can't sit here and actually test to confirm whether

 25 or not these prototype boards actually did the things that you
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 87 of 104 PageID #:54353

                                 Sun - cross by Brown                               2470


  1 showed in the animation, can we?

  2 A     That's correct.

  3 Q     So the 5 to 10 prototypes that Hytera built to launch its DMR

  4 product have just gone missing, is that right?

  5 A     We are still looking.        Perhaps one day we will be able to

  6 find them.      After all, they did exist as a real thing at one

  7 point of time.

  8 Q     Is this something that happens a lot at Hytera?               Do important

  9 materials like prototypes or source code go missing often or is

 10 this a rare occurrence?

 11 A     It is a rare situation.         We still have the source code.            It's

 12 only that the hardware has gone missing.              The timing or timestamp

 13 in the source code library could verify what I just said.

 14 Q     And so we'll look at the source code in a little bit.

 15              THE COURT:     Before you move on, can you clarify, the

 16 witness testified that at some point the boards were large and

 17 they then went through a shrinking process.               Does your question

 18 go to the larger boards, the smaller boards?               Clarify the issue

 19 if you can.

 20              MR. BROWN:     Of course.

 21 BY MR. BROWN:

 22 Q     You weren't involved in turning these boards into something

 23 that fit into a radio, were you?

 24 A     That's not the case.        The design for the commercialization

 25 process as well as the planning of it was led by me.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 88 of 104 PageID #:54354

                                 Sun - cross by Brown                               2471


  1 Q     Okay.    And did you -- were you still in charge of the DMR

  2 products at the time that that actually was implemented and these

  3 boards were allegedly put into a smaller size?

  4 A     Yes.    The time frame when I handed over the work to G.S. Kok

  5 completely was in May 2008.           Prior to that I was still handling

  6 such work.

  7 Q     My question might be not clear.           Let me try it differently.

  8               When you handed over the material to Mr. Kok, the boards

  9 that you say you handed over were the ones on the screen, not

 10 some compact physical product, right?

 11 A     I would like to clarify on this.           The time frame of your

 12 question that you asked just now happens between the transition

 13 of our work.       At that time the small board has been completed

 14 with respect to the design, and we were in the process of

 15 manufacturing the PCP, printed circuit board.               And that time

 16 frame happened to be the time frame when G.S. Kok joined.

 17               But I believe that G.S. Kok had already seen the

 18 hardware circuitry that we designed as of May.               As I indicated

 19 earlier, that I handed over my work to him completely as of May.

 20 So in the later days, nearing that ending month, I would have had

 21 him be involved more in the work.

 22               So I don't quite remember as of now whether or not I

 23 gave him the actual hardware component at that time frame because

 24 it was among the transitioning period.

 25               But I can be certain that our first sample radio used my
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 89 of 104 PageID #:54355

                                 Sun - cross by Brown                               2472


  1 design.

  2 Q     And have you found the printed circuit board, the smaller

  3 printed circuit board that you say you might have handed over to

  4 G.S.?     Have you found that prototype?

  5 A     I did not see that either.

  6 Q     That one is missing, too?

  7               THE INTERPRETER:     I'm sorry?

  8 BY MR. BROWN:

  9 Q     That one is missing, too?

 10 A     I think it would be easier to find that board when compared

 11 with other boards.        It's just that I have not seen it.

 12 Q     Okay.    So you haven't brought, to sort of sum up for the

 13 Court's question, you haven't found the larger set of boards,

 14 those on the screen right now, and you also haven't found a

 15 smaller version of the board that you handed off to G.S. Kok

 16 before you moved on to work on something else.               Did I get that

 17 right?

 18 A     It is only that I myself have not found those boards.                But

 19 our colleagues are still working on looking for them.

 20 Q     So after two and a half years of litigation, still haven't

 21 found those as far as you know, right?

 22 A     That's correct.

 23 Q     So we'll get to the code in a second, but let me start with

 24 some background questions.

 25               You were in charge of Hytera's research and development
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 90 of 104 PageID #:54356

                                 Sun - cross by Brown                               2473


  1 work until around 2008, right, on DMR?

  2 A      It was up to May 2008 for the R&D work related to the DMR

  3 conventional products.

  4 Q      You began working on research for the DMR conventional radios

  5 around 2005, right?

  6 A      Yes.

  7 Q      And then you began working on the actual development of the

  8 conventional DMR radio products in 2006, right?

  9 A      We actually think of research and development as one stage.

 10 So the actual time frame would have been 2005.

 11 Q      And prior to that time, 2005, you had never developed DMR

 12 products in the past, right?

 13 A      That's correct.

 14 Q      And DMR was an important new product for Hytera; fair?

 15 A      That's not a very accurate statement.           It should be said in

 16 this way:      DMR is one of the important products for Hytera.

 17 Q      And one of the reasons that DMR was one of the important

 18 products for Hytera was because in 2007 for everybody in the

 19 radio industry, everyone was trying to move from analog radios to

 20 digital radios, correct?

 21 A      That's not entirely correct either.           It should be put in this

 22 way:     We saw the trend at that time.          But it doesn't mean that

 23 the analog radio cannot be used anymore.

 24 Q      Well, isn't it correct that everyone was trying to move from

 25 analog to digital radios in 2007 or roughly that time frame
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 91 of 104 PageID #:54357

                                 Sun - cross by Brown                               2474


  1 because, in America at least, the FCC had issued a notice

  2 requiring that radios switch from analog to digital?

  3 A     I don't think that's a very accurate statement.               What I know

  4 is that FCC issued such a notice in 2004.

  5              It only gave a deadline for stopping the certification

  6 of analog products.         It doesn't say that it would stop the use of

  7 analog products.        So even today the analog products are still

  8 being used.

  9 Q     And the Chinese government did something similar as the FCC

 10 and said that they would be putting an end to the certification

 11 or the testing of analog products, correct?

 12 A     Yes.

 13 Q     And Hytera attached great importance to the DMR products,

 14 right?     We saw that on one of your documents earlier.

 15 A     It should be put in this way:          Hytera attaches great

 16 importance to several products, and I am not sure if the document

 17 you are referring to was the one when I encouraged my team

 18 members to work on this.

 19 Q     Is it incorrect to say that Hytera attached great importance

 20 to the DMR product?

 21 A     Hytera attaches great importance to all product lines, for

 22 one cannot say that Hytera does not attach great importance to a

 23 certain product.

 24 Q     But while you were developing DMR products at Hytera, you had

 25 trouble meeting some of the specifications of the DMR standard,
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 92 of 104 PageID #:54358

                                 Sun - cross by Brown                               2475


  1 is that fair?

  2 A     You cannot say that we encountered difficulties or trouble.

  3 It should be put in this way:           The standard or the benchmarks in

  4 the standard are relatively stricter.             But we have satisfied all

  5 those requirements.

  6 Q     And so those strict standards, they were difficult to meet,

  7 right?

  8 A     That's not entirely correct.          They can be achieved easily

  9 with very little room for deviation.

 10 Q     Okay.    When I took your deposition, at line -- I'm going to

 11 refer to page 22 to 23 of your deposition, and I am going to

 12 start with 23, line 1.         I asked you the question:

 13               "What made developing DMR products so difficult?"

 14               And you said, "He" - and you are referring to Mr. Kok -

 15 "He told me that there is a certain RF specification and within

 16 the standard, the standard for that specification is very strict

 17 and it is very difficult for products to meet that

 18 specification."

 19               Do you see that?

 20               MR. CLOERN:    Objection, Your Honor.        I don't think the

 21 question and the impeachment match up.

 22               THE COURT:    Well, the immediate question to the witness

 23 is:     Do you see that?

 24               MR. CLOERN:    Understood.

 25               THE COURT:    You may answer that.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 93 of 104 PageID #:54359

                                 Sun - cross by Brown                               2476


  1 BY THE WITNESS:

  2 A     I see it.

  3 BY MR. BROWN:

  4 Q     And that was your testimony under oath?

  5 A     Yes.

  6 Q     And then at line 10 to 15, on page 23, I asked you:

  7              "When you were working, when you were working on

  8 developing DMR products at Hytera, were you having trouble

  9 meeting the specifications of the DMR standard?"

 10              Answer:    "Yes, we did, and for the difficulty that was

 11 mentioned by GS, we have also discovered the same difficulties."

 12 A     I see it.

 13 Q     And that was the testimony you gave me under oath during your

 14 deposition, correct?

 15 A     Correct.

 16 Q     Now, one of the difficulties with meeting the DMR standard

 17 was something called adjacent channel power or ACP, correct?

 18 A     Yes, that's correct.

 19 Q     And ACP or adjacent channel power was something that was easy

 20 to meet in analog products but was very difficult in the digital

 21 era, correct?

 22 A     It's a little bit, it is a little bit more difficult for the

 23 digital products.        But I'm not sure about the word "very" that

 24 you used in your question.

 25 Q     I'm going to show you your testimony from page 23.               I asked
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 94 of 104 PageID #:54360

                                 Sun - cross by Brown                               2477


  1 you the question:

  2              "What makes the adjacent channel power part of the DMR

  3 standard so difficult?"

  4              And then you answered on page 24, from 1 to 10:

  5              "It is because the standard itself is digital, and the

  6 standard has definition for the following aspects, for example,

  7 symbols, data rate, TDMA, and when -- during the transmission, so

  8 it would be very difficult to meet this certain specification.

  9              And in terms of the specification actually, for ETSI,

 10 the specification came from the analog era, and now it is

 11 digital, so therefore meeting this specification would be very

 12 difficult in the digital era.           However, it was easy to do during

 13 the analog era."

 14 A     I see it.

 15 Q     And that was your testimony under oath just a little earlier

 16 this year, correct?

 17 A     Yes.

 18 Q     So we'll talk about those difficulties in a little bit, and

 19 we'll go to some of the source code.             But at some point around

 20 2007, 2008, your boss, the chairman of Hytera, Mr. Chen, wanted

 21 somebody else to take over the subsequent research and

 22 development work for the conventional DMR products at Hytera,

 23 correct?

 24 A     Yes.    What was supposed to be handed over was the work

 25 related to the commercialization of the conventional products.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 95 of 104 PageID #:54361

                                 Sun - cross by Brown                               2478


  1 Q     And one of the reasons you thought Mr. Chen wanted Mr. Kok to

  2 take over research and development work was because you thought

  3 Mr. Chen probably thought this product was very important, fair?

  4 A     Yes.    The responsible person for each product line would hope

  5 that the product line that he or she is responsible for is

  6 important.

  7 Q     And so you also thought that Mr. Chen thought if there were

  8 any better person or people to develop the DMR product, that they

  9 might be able to develop a better product than you could, right?

 10 A     Yes.    And like what I stated earlier, if there would be

 11 somebody who could take over the commercialization work from me,

 12 I would be able to focus my energy and attention on the DMR

 13 trunking products.        And for me, I welcome such a decision.            I

 14 also like such a decision.

 15 Q     And so at that point in May of 2008, when you stopped being

 16 responsible for the research and development of Hytera's

 17 conventional DMR products, you didn't see any of the development

 18 efforts that came afterwards, is that fair?

 19              THE INTERPRETER:      You didn't see?

 20              MR. BROWN:     See any of the development efforts that came

 21 afterwards.

 22 BY THE WITNESS:

 23 A     What development?       What research and development result are

 24 you referring to?

 25 BY MR. BROWN:
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 96 of 104 PageID #:54362

                                 Sun - cross by Brown                               2479


  1 Q     We might have a confusion.         Let me try a different question.

  2              You, after you stopped working and being in charge of

  3 the research and development for the conventional DMR products,

  4 you never saw, for instance, the source code for those products,

  5 right?

  6 A     That's correct.       I would not have been able to see the

  7 subsequent source code.

  8 Q     And to this day you still haven't seen the source code for

  9 Hytera's conventional DMR products?

 10 A     That's correct.       I still do not have access to it.          Our

 11 company has a very strict rule pertaining to that.

 12              THE COURT:     What is the rule?

 13              THE WITNESS:     (through interpreter)        There would be

 14 different levels of authorization as to which people could access

 15 what kind of documents or files.

 16 BY MR. BROWN:

 17 Q     And you know that we're here today, this month for a case

 18 about trade secret theft, right?

 19 A     Yes.

 20 Q     But because you haven't seen any of the source code for the

 21 existing DMR products at Hytera, you can't tell us one way or the

 22 other whether or not any of Motorola's source code is in Hytera's

 23 products, can you?

 24 A     That's correct.       I am unable to see the source code.           But I

 25 have heard about that.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 97 of 104 PageID #:54363

                                 Sun - cross by Brown                               2480


  1 Q     Okay.    Have you looked to see if Hytera is using Motorola's

  2 source code or trade secrets?

  3 A     No.    The reason is that I do not work on software.             I do not

  4 have much understanding about this.

  5 Q     You're the vice-president of research and development at

  6 Hytera right now, right?

  7 A     Correct.

  8 Q     And you are Hytera's first witness in this trial?

  9 A     Yes.

 10 Q     And you can't deny that Hytera -- whether or not Hytera is

 11 currently using a single line of Motorola source code?

 12 A     I don't deny it.       I know it as a fact.

 13 Q     You know that Hytera is using Motorola source code?

 14 A     I later heard that Motorola's code exist in Hytera's

 15 products.

 16 Q     Have you also heard that Motorola's confidential documents,

 17 thousands of them, are also in Hytera's files?

 18 A     I heard that Hytera is in possession of Motorola's documents.

 19 But I do not know what the number is or even if it's thousands of

 20 them.

 21 Q     When did you learn this information?

 22 A     This, Hytera was sued.

 23 Q     In the middle of 2017?

 24 A     Yes, around that time.

 25 Q     As the vice-president of research and development for Hytera,
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 98 of 104 PageID #:54364

                                 Sun - cross by Brown                               2481


  1 did you then immediately stop selling the products that are

  2 accused in this case?

  3              MR. CLOERN:     Objection, Your Honor.        The question is

  4 unclear.      He asked when they were sued, not when he learned about

  5 it.

  6              THE COURT:     Does the witness understand the question?

  7              THE INTERPRETER:      Let me translate that first.

  8              THE COURT:     Yes, go ahead.

  9           (Interpretation given)

 10              THE COURT:     Does the witness understand the question put

 11 to him by counsel?        Because if he does not, I'll ask counsel to

 12 rephrase the question.

 13              THE WITNESS:     (through interpreter)        Can counsel please

 14 rephrase the question?

 15              THE COURT:     Rephrase the question.

 16              MR. BROWN:     Yes, Your Honor.

 17 BY MR. BROWN:

 18 Q     When you first learned that Hytera was using Motorola's trade

 19 secrets, did you as the vice-president of research and

 20 development at Hytera immediately stop selling the products that

 21 are accused in this case?

 22 A     First of all, I am the vice-president of research and

 23 development.       If I was the president responsible for sales, I

 24 would have stopped the sales immediately.              However, as a person

 25 with the R&D, I have no way of stopping the sales.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 99 of 104 PageID #:54365

                                 Sun - cross by Brown                               2482


  1 Q     You understand that the sales haven't stopped, right?

  2 A     I don't have clear knowledge or understanding with respect to

  3 the sales.      I do not have much understanding with the actual

  4 situation with the sales.

  5 Q     Let me focus in on a couple of the specific technologies that

  6 we've talked about at this trial.            You've heard of a

  7 functionality at Hytera called CPA or the common platform

  8 architecture, right?

  9 A     Yes.

 10 Q     And there was nothing called the common platform architecture

 11 or CPA at Hytera prior to Mr. G.S. Kok, Sam Chia and Y.T. Kok

 12 joining, right?

 13 A     Yes, there was no such a term as CPA.            However, we had a

 14 piece of software that was similar to CPA.

 15 Q     And you haven't seen the source code for CPA, right?

 16 A     That's correct, I have not.

 17 Q     So you don't know whether any of the source code and what you

 18 say existed prior to Sam Chia, Y.T. Kok and G.S. Kok joining is

 19 in the current CPA at Hytera, right?

 20 A     I am not aware of that.

 21 Q     And you're aware of something at Hytera called the Radio

 22 Application Framework Library, correct?

 23 A     I heard that term when I was deposed by you in Hong Kong.

 24 Q     And you don't know whether a single line of the radio

 25 application framework in Hytera's current products came prior to
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 100 of 104 PageID #:54366

                                 Sun - cross by Brown                            2483


   1 any of Sam, Y.T. or G.S. or anybody else coming to Hytera, right?

   2 A     That's correct, I was not aware of that.

   3 Q     And there is also something called ROSAL or the radio

   4 operating system abstraction layer at Hytera?

   5 A     I have heard of that term.

   6 Q     And there was no such term at Hytera prior to May of 2008,

   7 correct?

   8 A     There was not anything that had that name you mentioned, but

   9 we had something similar to it.

 10 Q      You've never seen the source code for the current ROSAL or

 11 radio operating system abstraction layer in Hytera's DMR

 12 products, right?

 13 A      I have not.

 14 Q      So you don't know if a single line of code from the original

 15 work that you are describing ended up in Hytera's actual products

 16 today, right?

 17 A      That's correct.      I do not know that.

 18 Q      So to short-circuit the rest of this and ask a broader

 19 question, you can't identify a single line of code that was

 20 written by all the work that you described in your testimony, you

 21 can't find, you can't identify a single line of code of that

 22 that's in Hytera's current DMR products, right?

 23 A      That's correct.      I personally am not able to identify such

 24 code.      However, the engineers who work, who worked under me would

 25 be able to do so.
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 101 of 104 PageID #:54367

                                 Sun - cross by Brown                            2484


   1 Q     Now, we talked a lot about your prototype.             I want to ask you

   2 a couple questions about that and we'll get into the code.

   3             But you would agree that it's not okay for Hytera to

   4 steal Motorola's trade secrets, right?

   5 A     Of course Hytera should not do that.

   6 Q     And you also agree that just that it's still not okay to

   7 steal Motorola's trade -- let me ask it a different way.

   8             It's not your position that stealing Motorola's trade

   9 secrets is okay because you had this prototype, right?

 10 A      Can counsel please simplify this question?

 11 Q      Just because you developed a prototype as you talked about

 12 during your testimony --

 13              THE COURT:     You are starting out with an argumentative

 14 question.       Forget the "just because" and ask the question direct,

 15 if you can.

 16 BY MR. BROWN:

 17 Q      The development of a prototype doesn't make it okay to then

 18 later steal Motorola's trade secrets, fair?

 19 A      No one should steal anyone's trade secret at any time, under

 20 no circumstances or conditions should anyone do that.

 21 Q      So let's go back to talking about the prototype.

 22              THE COURT:     Can we have a brief sidebar, counsel.

 23            (Discussion at sidebar on the record.)

 24              THE COURT:     How long do you think your redirect might

 25 take?
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 102 of 104 PageID #:54368

                                 Sun - cross by Brown                            2485


   1             MR. CLOERN:     Right now?

   2             THE COURT:     Not right now.      In total, how much time do

   3 you think you'll need?

   4             MR. CLOERN:     Probably 10 or 15, 10 minutes based on what

   5 I've seen so far.        I don't know what else is going to come up.

   6             THE COURT:     How much longer on cross?

   7             MR. BROWN:     I think I probably have about an hour, Your

   8 Honor.

   9             THE COURT:     Had you planned to have this witness spend

 10 another night here in the United States?              Or what is the story

 11 with this witness?

 12              MR. CLOERN:     Yes.    I don't think he's scheduled to fly

 13 out for a day or two.

 14              THE COURT:     All right.     Then we are going to stop for

 15 the day.      There is no reason to plunge ahead.            All right.     So

 16 I'll tell the jury they may leave, and we'll start again tomorrow

 17 at 10:00 with finishing your cross and then redirect.

 18              MR. CLOERN:     Thank you.

 19              MR. BROWN:     Thank you, Your Honor.

 20              (End of discussion at sidebar.)

 21              THE COURT:     Are you doing all right in Chicago?

 22              THE WITNESS:      (through interpreter)       I am very well

 23 because my home town is in Harbin, which is north of China, and

 24 that's a place that's as cold as Chicago.

 25              THE COURT:     So you'll have no difficulty coming back
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 103 of 104 PageID #:54369

                                 Sun - cross by Brown                            2486


   1 tomorrow at 10:00 a.m.?

   2             THE WITNESS:      (through interpreter)       No problem with

   3 that.

   4             THE COURT:     The attorneys will have a few more

   5 questions.      Okay.    You are excused until tomorrow at 10:00 clock.

   6             Members of the jury, you are excused until 10:15

   7 tomorrow.      I might have something that precedes this matter.                So

   8 with an abundance of caution we'll make it 10:15 for you.                  You

   9 are excused.

 10              Court is adjourned until, with this case, 10:15.

 11            (Jury out.)

 12              THE COURT:     And I would ask that the interpreters also

 13 return.

 14              THE INTERPRETER:       Yes, Your Honor.

 15            (Adjournment 4:15 p.m. until 10:00 a.m. December 5, 2019.)

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case: 1:17-cv-01973 Document #: 796 Filed: 12/20/19 Page 104 of 104 PageID #:54370




   1                                     * * * * * * *

   2                                C E R T I F I C A T E

   3            We, Amy Spee and Jennifer Costales, do hereby certify

   4 that the foregoing is a complete, true, and accurate transcript

   5 of the proceedings had in the above-entitled case before the

   6 Honorable CHARLES R. NORGLE, SR., one of the judges of said

   7 court, at Chicago, Illinois, on December 4th, 2019.

   8 /s/Amy Spee, Official Court Reporter                    December 5th, 2019

   9 /s/Jennifer Costales, Contract Court Reporter December 5th, 2019

 10 United States District Court

 11 Northern District of Illinois

 12 Eastern Division

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
